EXECUTION VERSION

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into this October 6, 2014
(the “Effective Date”), by and between VONAGE HOLDINGS CORP., a Delaware
corporation (the “Company”), and Alan Masarek (the “Executive”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
1.
Employment and Duties.

(a)General. Commencing on the Start Date (defined below) until the day following
the date on which the Company holds its quarterly earnings conference call for
the third quarter of calendar year 2014, which earnings conference call is
expected to occur on or about November 5, 2014, (the “CEO Commencement Date”)
the Executive shall serve as an employee of the Company with the title of
Special Advisor to the Company. Effective as of the CEO Commencement Date, the
Executive shall serve as Chief Executive Officer of the Company, reporting
directly to the Board of Directors of the Company (the “Board”). The Executive
shall be appointed to the Board effective with, and subject to, his commencement
of service as Chief Executive Officer of the Company as of the CEO Commencement
Date. Thereafter, during the Executive’s term of employment, the Board shall
nominate the Executive for re-election as a member of the Board at the
expiration of the then current term, provided that the foregoing shall not be
required to the extent prohibited by legal or regulatory requirements.
Commencing on the CEO Commencement Date, (i) Executive shall have the duties,
responsibilities, and authority customarily held by the chief executive officer
of a corporation the equity securities of which are publicly traded, (ii) all
employees of the Company shall report to the Executive or one of his designees,
and (iii) Executive shall perform such other duties as the Board may reasonably
require from time to time as long as they are consistent with the types of
duties and responsibilities associated with the position of Chief Executive
Officer. (the “Other Duties”). The Executive’s principal place of employment
shall be the principal offices of the Company, currently located in the Holmdel,
New Jersey area; provided, however, that the Executive understands and agrees
that he shall be required to travel from time to time for business reasons.
(b)Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall conform to and use his good faith efforts to comply with the lawful and
good faith directions and instructions given to him by the Board, and shall use
his good faith efforts to promote and serve the interests of the Company.
Further, the Executive shall not, directly or indirectly, render services to any
other person or organization without the consent of the Company or otherwise
engage in activities that would interfere with the faithful performance of his
duties hereunder. Notwithstanding the foregoing, subject to and in accordance
with the Company’s policies (including, without limitation, the Company’s Code
of Conduct and Corporate Governance Principles) as may be in effect from time to
time, the Executive may (i) serve on corporate boards, with the prior consent of
the Board, (ii) serve on civic or charitable boards or engage in charitable
activities without remuneration therefor, (iii) serve on the boards of directors
of the companies listed on Schedule 1, and (iv) manage his personal investments
and affairs, and serve as an executor, trustee, or in a similar fiduciary
capacity in connection therewith, provided that such activities do not,
individually or in the aggregate, (i) conflict materially with the performance
of the Executive’s duties under this Agreement, (ii) conflict with the
Executive’s fiduciary duties to the Company, or (iii) result in a breach of the
restrictive covenants to which Executive is bound.
2.Employment “At-Will”. The Executive’s employment shall commence effective as
of October 15, 2014 (the “Start Date”) and shall continue through December 31,
2017, unless earlier terminated pursuant to the terms of this Agreement (the
“Term”). Continuation of the Executive’s employment with the Company throughout
the Term shall be deemed an employment “at will” and the Executive’s employment
may be terminated “at will” by either Executive or the Company. If the Executive
does not commence employment on the Start Date due to a breach of this Agreement
by the Company or due to the Executive’s death or Disability, the Executive (or
his estate, as applicable) shall be entitled to the payments and benefits
provided under this Agreement pursuant to Sections 3(b) and 4(b)(i) or 4(c) (as
applicable) as if the Executive’s employment was terminated by the Company
without Cause; provided, that, for purposes of the Sign-On Options, Sign-On
RSUs, and Make-Whole RSUs, to the extent permitted by applicable law and the
rules of any exchange on which the Company’s securities are publicly traded, the
Company shall grant the Executive (or his estate, as applicable) such awards as
of the Grant Date and treat such awards in accordance with Section 3(b) of this
Agreement as if the Executive’s employment were terminated without Cause or due
to death or Disability (as applicable) immediately following the grant of such
awards, or, if impermissible to issue such awards under such law or rules (or,
in the event of death or Disability, the 2006 Incentive Plan (defined below)),
the economic equivalent thereof.
3.Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:
(a)    Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) of not less than Eight Hundred Thousand Dollars ($800,000),
payable in substantially equal installments at such intervals as may be
determined by the Company in accordance with its regular payroll practices for
similarly situated employees, but in no event less frequently than biweekly in
arrears. The Base Salary shall be reviewed for increase by the Compensation
Committee of the Board in good faith, based upon the Executive’s performance,
not less often than annually. The Base Salary may be increased, but not
decreased below its then current level, from time to time by the Board, and as
so increased shall thereafter be the “Base Salary.”
(b)    Sign-On Equity and Future Equity Grant Opportunities.
(i)Sign-On Option Grant. The Executive shall be awarded, on the second full day
(the “Grant Date”) following the date on which the Company holds its quarterly
earnings conference call for the third quarter of calendar year 2014, a one-time
sign-on nonqualified stock option grant to purchase Three Million (3,000,000)
shares of the Company’s common stock  (the number of shares and exercise price
being subject to adjustment based on stock splits, reverse stock splits, other
adjustments, or recapitalizations between the date hereof and the Grant Date)
(the “Sign-On Options”) at a price per share equal to the closing price of the
Company’s common stock on the Grant Date. The Sign-On Options shall be issued
pursuant to the terms and conditions of the Vonage Holdings Corp. 2006 Incentive
Plan (as amended or restated from time to time, provided that no such amendment
that is directly inconsistent with the terms of this Agreement shall affect the
Sign-On Options without the Executive’s prior written consent, the “2006
Incentive Plan”), and the Executive’s individual stock option agreement (the
“Stock Option Agreement”), in the form attached hereto as Exhibit A.
Notwithstanding anything to the contrary in the 2006 Incentive Plan or any stock
option agreement thereunder, the following provisions of this Section 3(b)(i)
shall govern the terms of the Sign-On Options (and, solely to the extent
specifically provided in this Section 3(b)(i) with respect to the
post-termination exercisability of options, all other outstanding options issued
by the Company to the Executive). Subject to Section 3(b)(v) below, the Sign-On
Options shall vest and become exercisable as to 1/4th of the shares on each of
the first, second, third, and fourth anniversaries of the Start Date (each such
vesting date, an “Option Vesting Date”), subject to the Executive’s continued
employment on the applicable Option Vesting Date; provided, that, if the
Agreement expires on December 31, 2017 due to the Company’s election not to
renew the Agreement and the Executive’s employment with the Company continues
following such expiration of the Agreement, the portion of the Sign-On Options
covering shares subject to vesting on the fourth anniversary of the Start Date
shall instead vest as to 1/16th of the total shares granted under such Sign-On
Options on a quarterly basis following the third anniversary of the Start Date
(prorated, upon any termination of employment, based on full and partial months
employed during the calendar quarter in which termination occurs), such that
100% of the Sign-On Options shall have vested as of the fourth anniversary of
the Start Date, and each such quarterly vesting date shall be deemed to
constitute an “Option Vesting Date”; provided, further, that, upon a termination
of the Executive’s employment (other than during the period beginning on a
Change of Control and through the first anniversary of such Change of Control)
by the Company without Cause or by the Executive for Good Reason, a Pro Rata
Portion of the outstanding Sign-On Options shall become vested and immediately
exercisable as of the date of such termination. Upon a termination of the
Executive’s employment by the Company without Cause, by the Executive for Good
Reason, or due to the Executive’s death or Disability (in each case, as defined
below), all outstanding options granted by the Company to the Executive (whether
part of the Sign-On Options or not) shall (to the extent vested, whether
pursuant to this Section 3(b)(i) or otherwise) remain exercisable for 180 days
after the termination, or until the end of the term of the option, if earlier.
Upon a termination of the Executive’s employment by the Executive without Good
Reason, all vested outstanding options granted by the Company to the Executive
shall remain exercisable for 60 days after termination, or until the end of the
term of the option, if earlier. For purposes of this Agreement, “Pro Rata
Portion” shall mean the portion of the applicable equity award that would have
vested on such award’s next applicable vesting date immediately following the
date of termination, multiplied by a fraction where (x) the numerator is the
number of full and fractional months that had elapsed between the applicable
vesting date immediately prior to such termination and such termination date
plus twelve (12), and (y) the denominator is twelve (12).
(ii)Sign-On RSU Grant. The Executive shall be granted on the Grant Date a
one-time restricted stock unit (RSU) award covering Five Hundred Thousand
(500,000) shares of the Company’s common stock (the number of shares in each
case being subject to adjustment based on stock splits, reverse stock splits,
other adjustments, or recapitalizations between the date hereof and the Grant
Date) (the “Sign-On RSUs”). The Sign-On RSUs shall be granted pursuant to the
terms and conditions of the 2006 Incentive Plan and the Executive’s individual
Sign-On RSU agreement (the “RSU Agreement”), in the form attached hereto as
Exhibit B. Subject to Section 3(b)(v) below, the Sign-On RSUs shall vest as to
1/3rd of the shares on each of the first, second, and third anniversaries of the
Start Date, subject to the Executive’s continued employment on the applicable
vesting date; provided, that, upon a termination of the Executive’s employment
(other than during the period beginning on a Change of Control and through the
first anniversary of such Change of Control) by the Company without Cause or by
the Executive for Good Reason, a Pro Rata Portion of the outstanding Sign-On
RSUs shall become vested as of the date of such termination.
(iii)Sign-On PRSU Grant. The Executive shall be granted a one-time performance
restricted stock unit (PRSU) award with a target amount (“PRSU Target Amount”)
of Five Hundred Thousand (500,000) shares of the Company’s common stock at such
time as PRSUs are granted to other senior executives of the Company in 2015 (the
number of shares in each case being subject to adjustment based on stock splits,
reverse stock splits, other adjustments, or recapitalizations between the date
hereof and the grant date of such PRSU award) (the “Sign-On PRSUs”). The Sign-On
PRSUs shall be granted pursuant to the terms and conditions of the 2006
Incentive Plan and an individual Sign-On PRSU agreement (the “PRSU Agreement”),
in a form substantially similar to that issued to other senior executives of the
Company. Subject to Section 3(b)(v) below, the Sign-On PRSUs shall vest based on
the performance metrics set forth the PRSU Agreement, which shall include a
performance period spanning calendar years 2015, 2016, and 2017, and maximum
vesting eligibility equal to 200% of the PRSU Target Amount, subject to the
Executive’s continued employment through the end of the performance period;
provided, that, the PRSU Agreement shall provide that upon a termination of the
Executive’s employment (other than during the period beginning on a Change of
Control and through the first anniversary of such Change of Control) (A) by the
Company without Cause, by the Executive for Good Reason, or due to the
Executive’s Disability, the outstanding Sign-On PRSUs shall vest pro rata at the
end of the applicable performance period, based on actual performance, prorated
based on the number of calendar days Executive was employed by the Company
during such performance period through the termination date (which vesting
portion, in the case of Disability, shall not be prorated below 50%), and (B)
due to the Executive’s death, a portion of the target number of units granted
under such outstanding Sign-On PRSUs shall vest as of the termination date,
prorated based on the number of calendar days Executive was employed by the
Company during such performance period through the termination date (which
vesting portion shall not be prorated below 50%).
(iv)Make-Whole RSU Grant. On the Grant Date, a one-time restricted stock unit
award (the “Make-Whole RSUs”) covering a number of shares of the Company’s
common stock, rounded to the nearest whole share, equal to the quotient obtained
by dividing $1,250,000 by the closing price per share of the Company’s common
stock on the Grant Date. The Make-Whole RSUs shall be granted pursuant to the
terms and conditions of the Vonage Holdings Corp. 2006 Incentive Plan and the
Executive’s individual Make-Whole RSU agreement (the “Make-Whole RSU
Agreement”), in the form attached hereto as Exhibit C. Subject to Section
3(b)(v) below, the Make-Whole RSUs shall fully vest on the second anniversary of
the Start Date, subject to the Executive’s continued employment on such vesting
date; provided, that, the outstanding Make-Whole RSUs shall fully vest upon the
termination of Executive’s employment by the Company without Cause, for Good
Reason by the Executive, or due to death or Disability.
(v)Change of Control. Notwithstanding anything to the contrary herein,
(A)all outstanding Sign-On Options and Sign-On RSUs and all other options and
RSUs and similar equity and equity-based awards granted to the Executive during
the term of this Agreement shall become fully vested and, as applicable,
exercisable, upon termination of Executive’s employment on or prior to the first
anniversary of a Change of Control by the Company without Cause, for Good Reason
by the Executive, or due to the Executive’s death or “Disability”, and
(B)upon a Change of Control, a portion of the Sign-On PRSUs (and all other
PRSUs, performance awards or similar performance-based equity or equity-based
awards granted to the Executive during the term of this Agreement) determined in
accordance with the terms of the Sign-On PRSU Agreement (or other applicable
award agreement) based on Company performance during the applicable performance
period through the date of such Change of Control (the “COC Portion”) shall
fully vest as of the last day of the applicable performance period, subject only
to the Executive’s continued employment with the Company on such vesting date;
provided, that the COC Portion shall also fully vest upon (1) termination of
Executive’s employment due to death or Disability at any time following such
Change of Control, or (2) termination of Executive’s employment on or prior to
the first anniversary of such Change of Control by the Company without Cause or
for Good Reason by the Executive. Solely for purposes of illustration, if a PRSU
is granted with a performance period spanning calendar years 2015, 2016, and
2017 and the Executive remains employed as of the date of a Change of Control on
December 31, 2015, if performance target attainment for the period from January
1, 2015 through December 31, 2015 is 75% of target, then the COC Portion would
equal 75% of the target PRSU award, and such COC Portion would vest on December
31, 2017, subject to continued employment on such date or full acceleration of
vesting upon termination of Executive’s employment due to death or Disability at
any time following such Change of Control or termination of Executive’s
employment on or prior to the first anniversary of such Change of Control by the
Company without Cause or for Good Reason by the Executive.
(C)For purposes of this Agreement, “Change of Control” shall have the meaning
set forth in the 2006 Incentive Plan; provided, that, the acquisition of
additional securities of the Company by any Person that, together with its
Affiliates, is the Beneficial Owner of fifteen percent (15%) or more of the
combined voting power of the Company’s outstanding securities as of the date of
this Agreement, and that was the Beneficial Owner of twenty percent (20%) or
more of the combined voting power of the Company’s outstanding securities within
the three (3) year period prior to the date of this Agreement, shall not
constitute a Change of Control. Capitalized terms used but not defined in the
foregoing sentence shall have the meanings set forth in the 2006 Incentive Plan.
(D)The provisions of this Section 3(b)(v) shall continue in full effect and
shall survive beyond the last day of the Term, unless mutually agreed between
the Executive and the Company on the 90th business day preceding each of the
next applicable anniversaries of the end of the Term, commencing with December
31, 2018.
(vi)Death and Disability. The death and Disability vesting provisions applicable
to the Sign-On Options and Sign-On RSUs shall be as described in the forms of
such awards attached hereto as Exhibits A and B.
(vii)Future Equity Grant Opportunities. Beginning in calendar year 2016, the
Executive shall be considered for future equity incentive award grants
(including, without limitation, options, restricted stock units, and PRSUs)
under the equity incentive plan of the Company then in effect based on
individual and Company performance (and established in conjunction with the
Company’s regular equity review cycle) in the Board’s sole discretion; provided,
that such equity incentive award grants shall be, with respect to acceleration
of vesting, upon a termination of employment, on terms no less favorable than
those provided to other senior executives of the Company.
(c)    Annual Cash Bonus. Commencing in calendar year 2014, the Executive shall
be eligible to receive an annual, discretionary cash bonus (the “Annual Bonus”)
with a Target Bonus Opportunity (“TBO”) of one hundred twenty five percent
(125%) of the Executive’s then current Base Salary for the applicable year.
Annual Bonus payouts are not guaranteed and are granted in the Company’s sole
discretion based on individual and Company performance. The Company performance
targets applicable to the Executive’s Annual Bonus shall be in accordance with
the Company’s annual bonus program as applicable to senior executives of the
Company, as in effect from time to time (the “Bonus Program”). The Executive
shall be consulted with respect to the performance goals and metrics contained
in each Bonus Program and performance restricted stock unit or other performance
award prior to the establishment of such terms. Annual Bonus payouts, if any,
are generally paid in February or March of the calendar year following the
calendar year in which such payout is earned, subject to the Executive’s
continued employment on such payment date, except as otherwise provided in
Section 4. Notwithstanding anything to the contrary herein, the Executive shall
be entitled to an Annual Bonus in respect of calendar year 2014 determined in
accordance with the Company’s Bonus Program in respect of such year, prorated
based on the number of full and partial months that the Executive worked for the
Company in calendar year 2014.
(d)    Employee Benefit Plans.
(i)    The Executive shall be entitled to participate in all employee health and
welfare plans, programs and arrangements of the Company, in accordance with
their respective terms, as may be amended from time to time, on a basis no less
favorable than that made available to other senior executives of the Company.
The Executive shall be eligible to participate in the Vonage medical and dental
plans and the 401(k) Retirement Plan commencing on the first day of the month
following the Start Date.
(ii)    The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive for the
continuation of the Executive’s current medical and dental benefits for the
Executive and his spouse and dependents (and excluding all other benefits,
including, without limitation, vision benefits) during the waiting period
described in Section 3(d)(i) above in the amount of 100% of such costs up to a
maximum of $4,000.
(e)    Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time.
(f)    Vacation. The Executive shall be entitled to 20 days paid time off in
accordance with the Company’s vacation policy (which shall be prorated for 2014)
during each fiscal year of the Term, which may be carried over to the next
fiscal year to the extent otherwise permitted under the Company’s vacation
policy.
(g)    Housing, Commuting, and Relocation Benefits. Until such time as the
Executive relocates near the Company’s principal office, while the Executive is
employed with the Company and for a period not to exceed the first year of
Executive’s employment with the Company, the Company shall pay, or reimburse the
Executive for, the cost of housing (i.e., furnished housing, including
utilities) for the Executive and reasonable commuting expenses for the Executive
between the principal office of the Company and the Executive’s residence in
Connecticut, to be paid, if reimbursed, to the Executive monthly in arrears
subject to the submission of reasonable documentation, in an amount not to
exceed $9,500 per month (prorated for partial months). The Executive shall also
be entitled to any additional relocation benefits (without duplication) in
accordance with the Company’s relocation policy as may be in effect from time to
time, recognizing that Executive may relocate two times during the Term and that
benefits for the first relocation are likely to amount to $25,000. The payment
or reimbursement of all expenses under this Section 3(g) shall be subject to
Section 4(e)(v) of this Agreement.
(h)    Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of the Executive’s employment arrangements, up
to a maximum of $30,000.
(i)    Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available to other senior executives of
the Company.
4.
Termination of Employment.

(a)    Termination for Cause; Resignation without Good Reason.
(i)    If the Company terminates the Executive’s employment for Cause, or if the
Executive resigns from his employment hereunder other than for Good Reason, the
Executive shall only be entitled to payment of any unpaid Base Salary through
and including the date of termination or resignation, any unpaid expense
reimbursement, any accrued but unused vacation, and any other amounts or
benefits required to be paid under this Agreement, or pursuant to applicable
benefit plans and programs, the rights to which have accrued through the date of
termination or resignation, including but not limited to those under Sections
3(d), 3(e), 3(g), and 3(h) hereof (in each case only to the extent earned or
accrued on or prior to such date of termination or resignation, or provided by
law or under the then-applicable terms of any plan, program, policy, or
arrangement of the Company (the “Other Accrued Compensation and Benefits”). The
Executive shall have no further right under this Agreement to receive any other
compensation or benefits after such termination or resignation of employment.
(ii)    For purposes of this Agreement, “Cause” shall mean: (A) any act or
omission that constitutes a material breach by the Executive of his obligations
under this Agreement; (B) the willful and continued failure or refusal of the
Executive (not as a consequence of illness, accident or other incapacity) to
perform the material duties reasonably required of him hereunder; (C) the
Executive’s conviction of, or plea of nolo contendere to, (x) any felony or (y)
another willful crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company and/or its subsidiaries or affiliates (collectively,
the “Company Group”) in a material manner or otherwise materially impairs or
impedes the operations of the Company Group; (D) the Executive’s engaging in any
willful misconduct, gross negligence or act of dishonesty with regard to the
Company Group or his material duties, which conduct is injurious to the Company
Group; (E) the Executive’s material breach of either a material written policy
of the Company Group that is applicable to the Executive or, to the extent the
Executive is aware of such rules or has been informed thereof, the relevant
rules of any governmental or regulatory body applicable to the Company Group;
provided ,that any such notification with respect to the rules of any
governmental or regulatory body outside the United States shall be in writing;
or (F) the Executive’s refusal to follow the lawful directions of the Board;
provided, however, that no event or condition described in clauses (A), (B), (E)
or (F) shall constitute Cause unless (i) the Company first gives the Executive
written notice of its intention to terminate his employment for Cause and the
grounds for such termination, and (ii) such grounds for termination (if
susceptible to correction) are not corrected by the Executive within thirty (30)
days of his receipt of such notice.
(iii)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Executive’s prior written consent:
(A) a failure by the Company to timely pay material compensation due and payable
to the Executive in connection with his employment; (B) a diminution in the
Executive’s Base Salary or TBO; (C) on or after the CEO Commencement Date, (1) a
material diminution of the authority, duties or responsibilities of the
Executive from those set forth in this Agreement (excluding the Other Duties),
including without limitation, ceasing to be the Chief Executive Officer of the
Company (or its ultimate publicly-traded parent following a Change of Control)
or, (2) the failure to nominate the Executive for election to serve on the
Board; (D) the Company requiring the Executive to be based at any office or
location more than fifty (50) miles from the Holmdel, New Jersey area; or (E) a
material breach by the Company of its obligations under this Agreement,
including failure to appoint the Executive as Chief Executive Officer of the
Company on the CEO Commencement Date; provided, however, that no event or
condition described in clauses (A) through (E) shall constitute Good Reason
unless (x) the Executive gives the Company within sixty (60) days of the
Executive’s becoming aware of the occurrence of the Good Reason event, written
notice of his intention to terminate his employment for Good Reason as provided
in Section 4(f)(ii) below, and (y) such grounds for termination (if susceptible
to correction) are not corrected by the Company within thirty (30) days of its
receipt of such notice. If such grounds for termination for Good Reason are not
cured during such thirty (30) day period, the Executive’s termination for Good
Reason shall be effective as of the day immediately following the end of such
thirty (30) day period.
(b)    Termination without Cause; Resignation for Good Reason.
(i)    If the Executive’s employment is terminated by the Company without Cause
or the Executive resigns for Good Reason, including, for the avoidance of doubt,
during the period while the Executive is employed as a Special Advisor, the
Company shall pay the Executive, subject to Section 4(e) below: (A) severance
pay equal to twelve (12) months of the Executive’s then-current Base Salary and
an amount equal to the Executive’s annual full unprorated TBO (based upon the
Executive’s then-current Base Salary) payable by the Company in installments
during its regular payroll cycle over the twelve (12) month period following the
termination of the Executive’s employment, provided that the first payment shall
be made on the sixtieth (60th) day after the termination of the Executive’s
employment, and such first payment shall include payment of any amounts that
would otherwise be due prior thereto, (B) a pro rata portion of the Executive’s
Annual Bonus for the year of termination, if and to the extent that the Company
achieves its performance metrics for such year, payable when bonuses are
normally paid to other senior executives of the Company, but in no event later
than March 15th of the year following the year to which such bonus relates, (C)
any Annual Bonus in respect of a previously completed fiscal year to the extent
earned but unpaid as of the date of the termination or resignation of
Executive’s employment, payable on the sixtieth (60th) day after the termination
or resignation of the Executive’s employment, (D) the Other Accrued Compensation
and Benefits, and (E) subject to the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconstruction Act of 1985, as
amended (“COBRA”), on a monthly basis, commencing on the sixtieth (60th) day
after the termination of the Executive’s employment, with such payment including
any amounts that would otherwise be due prior thereto, the group medical, dental
and vision continuation coverage premiums for the Executive and his eligible
dependents under COBRA in excess of the amount the Executive would have paid if
he were an active employee for the COBRA continuation coverage period, which
amount shall be includible as compensation income to the Executive; provided
that the Executive or his dependents are eligible and remain eligible for COBRA
coverage; provided, further, that if the Executive receives group health
coverage from another employer of him (in which event the Executive shall
promptly notify the Company in writing), such continuation of coverage by the
Company under this Section 4(b)(i) shall immediately cease. Except as otherwise
provided in this Agreement, the Executive shall have no further rights to
receive any other compensation or benefits after such termination or resignation
of employment.
(ii)    If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive materially breaches a provision of Section 5,
Section 6 or Section 7 hereof, the Non-Compete Agreement, or paragraphs 2
through 6 of the Employment Covenants Agreement, the Executive shall not be
eligible, as of the date of such material breach, for any further payments and
benefits described in Sections 4(b)(i)(A), (B), (C), or (E) and any and all
obligations and agreements of the Company with respect to such payments shall
thereupon cease; provided, however, that, prior to ceasing payments and benefits
pursuant to this Section 4(b)(ii), the Company shall first give the Executive at
least fifteen days’ prior written notice of its intention to terminate his
payments and benefits and the grounds for such action and, solely with respect
to a breach of paragraph 4 (Return of Company Property/Materials) of the
Employment Covenants Agreement, such grounds have not been corrected by the
Executive within fifteen days following his receipt of such notice.
(c)    Termination Due to Death or Disability. The Executive’s employment with
the Company shall terminate automatically on the Executive’s death. In the event
of the Executive’s Disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of the Executive’s death or Disability, the Company shall pay to the Executive
(or his estate, as applicable), subject to Section 4(e) below, (i) a pro rata
portion of the Executive’s Annual Bonus for the year of termination, if and to
the extent that the Company achieves its performance metrics for such year,
payable when bonuses are normally paid to other senior executives of the
Company, but in no event later than March 15th of the year following the year to
which such bonus relates, (ii) any Annual Bonus in respect of a previously
completed fiscal year to the extent earned but unpaid as of the date of the
termination or resignation of Executive’s employment, payable on the sixtieth
(60th) day after the termination or resignation of the Executive’s employment,
and (iii) the Other Accrued Compensation and Benefits. For purposes of this
Agreement, “Disability” means that the Executive has been unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment for 180 days in any one (1) year period and has
qualified to receive long-term Disability payments under the Company’s long-term
Disability policy. Notwithstanding the foregoing, in the event that as a result
of absence because of mental or physical incapacity the Executive incurs a
“separation from service” within the meaning of such term under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and guidance issued thereunder (“Section 409A”), the Executive shall on such
date automatically be terminated from employment as a Disability termination and
such termination shall be deemed to be for “Disability”.
(d)    Release and Waiver. The Company shall not be required to make the
payments and provide the benefits provided for under Sections 4(b)(i)(A), (B),
(C) or (E) or, in the case of a Disability termination, Sections 4(c)(i) or
(ii), unless the Executive (or, if applicable in the case of a Disability
termination, the person having legal power of attorney over his affairs)
executes and delivers to the Company a General Release in the form attached
hereto as Exhibit D, which may be updated and revised by the Company to comply
with, or reflect changes in, applicable law to achieve its intent, (the
“Release”), and such Release has become effective and irrevocable in its
entirety within sixty (60) days of the Executive’s termination of employment.
(e)    Payments Subject to Section 409A.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A (except to the extent exempt as short-term
deferrals or otherwise) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If the Executive
notifies the Company (with specificity as to the reason therefor) that the
Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Section 409A or the
Company independently makes such determination, the Company shall, after
consulting with the Executive, reform such provision to attempt to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Section
409A. If the Executive notifies the Company (with specificity as to the reason
therefor) that the Executive believes that any of the Company’s plans, programs
or payroll practices would cause the Executive to incur any additional tax or
interest under Section 409A, the Company shall in good faith discuss with the
Executive any proposed modifications to such plans, programs or payroll
practices that are reasonably necessary to comply with Section 409A. Nothing
contained herein shall constitute any representation or warranty by the Company
regarding compliance with Section 409A and, notwithstanding anything else to the
contrary herein, the members of the Company Group, and each of their respective
employees or representatives, shall have no liability to the Executive with
respect to the assessment of any additional income tax, interest or penalties
under Section 409A imposed on the Executive which do not arise from the
Company’s willful payment of an amount that knowingly results in a violation of
Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing for the payment of any amounts or benefits
that are considered “nonqualified deferred compensation” under Section 409A upon
or following a termination of employment, unless such termination is also a
“separation from service” from the Company within the meaning of Section 409A
and the payment thereof prior to a “separation from service” from the Company
would violate Section 409A. As permitted by Treasury Regulation
1.409A-1(h)(1)(ii), 49% shall be substituted in lieu of 20% for the average
level of bona fide services performed during the immediately preceding
thirty-six (36) month period in order to constitute a “separation from service”.
For purposes of any provision of this Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Solely for purposes of this Section
4(e)(ii), “Company” shall include all persons with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code.
(iii)    For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(iv)    If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is a “specified employee” (within the meaning of
that term under Section 409A(a)(2)(B)), then with regard to any payment or the
provision of any benefit that is specified herein as subject to this Section or
is otherwise considered “nonqualified deferred compensation” under Section 409A
(whether under this Agreement, any other plan, program, payroll practice or any
equity grant) and is payable upon the Executive’s separation from service, such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month-and-one-day period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death (the “Delay Period”) and this Agreement and each
such plan, program, payroll practice or equity grant shall hereby be deemed
amended accordingly. Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum with interest at the
prime rate as published in the Wall Street Journal on the first business day of
the Delay Period (provided that any payment measured by a change in value that
continues during the Delay Period shall not be credited with interest for the
Delay Period), and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(v)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A. All expenses or other reimbursements paid pursuant hereto that are taxable
income to the Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred.
(f)    Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement.
(i)    By Company. In the event of a termination by the Company for Cause, the
Notice of Termination shall (A) indicate the specific termination provision in
this Agreement relied upon, (B) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (C) indicate the date on which
such termination is effective (subject to applicable correction periods). The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder to the extent that such
fact or circumstance is on the same asserted basis within the definition for the
termination. In the event of a termination by the Company without Cause, the
Notice of Termination shall specify the date of termination, which date shall
not be more than thirty (30) days after the giving of such notice.
(ii)    By Executive. In the event of a resignation by the Executive for Good
Reason, the Notice of Termination shall (A) indicate the specific clause or
clauses under the definition of Good Reason herein upon which the Executive is
relying, and (B) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
such clause or clauses. In the event of a resignation by the Executive other
than for Good Reason, the Notice of Termination shall specify the date of
termination, which date shall not be less than thirty (30) days after the giving
of such notice; provided, that the Company may, in its sole discretion, elect to
cause such termination to be effective at any time during such notice period and
such resignation by the Executive without Good Reason shall be effective on such
date. The failure by the Executive to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing the Executive’s rights
hereunder to the extent that such fact or circumstance is on the same asserted
basis within the definition for the termination.
(g)    Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer, or employee position the Executive
has with members of the Company Group, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by any members of the Company Group. The
Executive agrees that this Agreement shall serve as written notice of
resignation in this circumstance.
5.
Confidentiality.

(a)    Confidential Information. The Executive has entered into and is subject
to the Company’s Employment Covenants Agreement substantially in the form
attached hereto as Exhibit E (the “Employment Covenants Agreement”).
(b)    Exclusive Property. The Executive confirms that all Confidential
Information (as defined in the Employment Covenants Agreement ) is and shall
remain the exclusive property of the Company Group. All business records, papers
and documents kept or made by the Executive relating to the business of the
Company Group shall be and remain the property of the Company Group. Upon the
request and at the expense of the Company Group, the Executive shall promptly
make all disclosures, execute all instruments and papers, and perform all acts
reasonably necessary to vest and confirm in the Company Group, fully and
completely, all rights created or contemplated by this Section 5(b).
Notwithstanding the foregoing, the Executive shall maintain ownership and use of
his rolodex and other address books (and electronic equivalents), and copies of
documents relating to his personal entitlements and obligations.
6.Noncompetition. The Executive has entered into and is subject to the Company’s
Non-Compete Agreement substantially in the form attached hereto as Exhibit F.
7.Non-Solicitation and Non-Hire. The Executive has agreed and now confirms that
for a period commencing on the Start Date and ending twelve (12) months
following the termination of Executive’s employment with the Company (the
“Restricted Period”), other than in the good faith performance of his duties to
the Company as Chief Executive Officer of the Company, the Executive shall not,
directly or indirectly: (a) interfere with or attempt to interfere with the
relationship between any person who is, or was during the then-most recent
twelve (12) month period, an employee, officer, representative or agent of any
member of the Company Group, or solicit or induce or attempt to solicit or
induce any of them to leave the employ of any member of the Company Group or
violate the terms of their respective contracts, or any employment arrangements,
with any such entities; or (b) hire, recruit or attempt to hire any person who
was employed by any member of the Company Group at any time during the then-most
recent twelve (12) month period; provided, that this clause (b) shall not apply
to the recruitment or hiring of any individual whose employment with any member
of the Company Group has been terminated for a period of six (6) months or
longer; or (c) induce or attempt to induce any customer, client, supplier,
licensee or other business relation of any member of the Company Group to cease
doing business with any member of the Company Group, or in any way interfere
with the relationship between any member of the Company Group and any customer,
client, supplier, licensee or other business relation of any member of the
Company Group. Nothing in this Section 7 shall be violated by the Executive
serving upon request as a reference, so long as he does not have a business
relationship with the person to whom the reference is being given, and nothing
in this Section 7 shall be violated by the Executive engaging in general
advertising that is not specifically targeted at the persons referred to in
clauses (a), (b) and (c) that have a relationship with a member of the Company
Group. As used herein, the term “indirectly” shall include, without limitation,
the Executive’s authorizing the use of the Executive’s name by any competitor of
any member of the Company Group to induce or interfere with any employee or
business relationship of any member of the Company Group.
8.Certain Remedies; Disclosure of Restrictive Covenants.
(a)    Injunctive Relief. Without intending to limit the remedies available to
either party hereto, including, but not limited to, those set forth in Section
12 hereof, each of the parties hereto agrees that a breach of any of the
covenants contained in Sections 5, 6, 7, or 10 of this Agreement (including,
without limitation, under the Employment Covenants Agreement or Non-Compete
Agreement contemplated therein) may result in material and irreparable injury to
the other party for which there is no adequate remedy at law, that it shall not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, any non-breaching party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the breaching
party from engaging in activities prohibited by the covenants contained in
Sections 5, 6, 7, or 10 of this Agreement (including, without limitation, under
the Employment Covenants Agreement or Non-Compete Agreement contemplated
therein)or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the non-breaching party in lieu of, or prior to or pending
determination in, any arbitration proceeding.
(b)    Extension of Restricted Period. In addition to the remedies the Company
may seek and obtain pursuant to Section 12 hereof, the Restricted Period may, in
the court’s discretion, be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 6 and 7 of this
Agreement (including, without limitation, under the Employment Covenants
Agreement or Non-Compete Agreement contemplated therein).
(c)    Disclosure of Restrictive Covenants. During the Restricted Period, in
connection with the Executive’s seeking of future employment, prior to accepting
an offer of employment, the Executive shall provide a prospective employer (in
confidence) with a copy of the restrictive covenants set forth in Sections 6 and
7 of this Agreement (including, without limitation, under the Employment
Covenants Agreement or Non-Compete Agreement contemplated therein).
9.Defense of Claims. The Executive agrees that, during the Term, and for a
period of six (6) months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with any member of the Company Group in the defense of any
claims or actions that are made and/or may be made by or against any member of
the Company Group, except if the Executive’s reasonable interests are adverse to
the Company Group in such claim or action. The Company agrees to promptly
reimburse the Executive for all of the Executive’s reasonable travel and other
direct expenses incurred, or to be reasonably incurred, to comply with the
Executive’s obligations under this Section 9.
10.Nondisparagement. The Executive agrees during the Term hereof and for two
years thereafter not to make, directly or indirectly, any derogatory, negative
or disparaging statement about any member of the Company Group, or any current
or former officers, directors, or employees thereof and the Company agrees that,
during such period, it shall direct its Board, the Chief Executive Officer, the
Chief Financial Officer, the Chief Legal Officer, its senior human resources
officer and its senior public relations officer (the “Company Representatives”),
other than in the good faith performance of their duties or as legally or
fiduciarilly required in their good faith judgment, not to disparage or
encourage or induce others to disparage the Executive. Notwithstanding anything
to the contrary contained herein, nothing in this Agreement shall prohibit or
restrict the Executive or the Company Representatives from truthfully and in
good faith: (i) disclosing that the Executive is no longer employed by the
Company; (ii) making any disclosure of information required by law; (iii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; (iv) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (v) making statements in the good faith
performance of his or their duties to the Company.
11.Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.
12.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. Notwithstanding anything to
the contrary contained herein, the arbitrator shall allow for discovery
sufficient to adequately arbitrate any claims. The award of the arbitrator with
respect to such dispute or controversy shall be in writing with sufficient
explanation to allow for such meaningful judicial review as is permitted by law,
and that such decision shall be enforceable in any court of competent
jurisdiction and shall be binding on the parties hereto. The remedies available
in arbitration shall be identical to those allowed at law. The arbitrator shall
be entitled to award to the prevailing party in any arbitration or judicial
action under this Agreement reasonable attorneys’ fees and any costs of the
arbitration payable by such party, consistent with applicable law; provided,
that no such award shall be made against the Executive unless the arbitrator
finds the Executive’s positions in such arbitration or dispute to have been
frivolous or in bad faith.
13.Nonassignability; Binding Agreement.
(a)    By the Executive. This Agreement and any and all of the Executive’s
rights, duties, obligations or interests hereunder shall not be assignable or
delegable by the Executive; provided, however, that the Executive shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving written notice thereof. In the event
of the Executive’s death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
(b)    By the Company. This Agreement and any and all of the Company’s rights,
duties, obligations or interests hereunder shall not be assignable by the
Company, except as incident to a reorganization, merger or consolidation, or
transfer of all or substantially all of the Company’s assets or another Change
of Control. In the event of a corporate reorganization of the Company in which
the Company is not the surviving corporation, the surviving entity shall assume
and acknowledge the assumption of this Agreement by the surviving entity.
(c)    Binding Effect. Effective as of the Effective Date, this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto, any successors
to or permitted assigns of the Company, and the Executive’s heirs and the
personal representatives of the Executive’s estate.
14.Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.
15.Certain Payments.
(a)    Modified Cutback. If any payment, benefit or distribution of any type to
or for the benefit of the Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
the Executive to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), the Parachute Payments shall be reduced so that the maximum
amount of the Parachute Payments (after reduction) shall be one dollar ($1.00)
less than the amount which would cause the Parachute Payments to be subject to
the Excise Tax; provided, that the Parachute Payments shall only be reduced to
the extent the after-tax value of amounts received by the Executive after
application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction. For this purpose, the
after-tax value of an amount shall be determined taking into account all
Federal, state, and local income, employment and excise taxes applicable to such
amount. If a reduction in the Parachute Payments is required hereunder, the
Company shall reduce or eliminate the Parachute Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Parachute Payments; provided,
that no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
manner that does not comply with Section 409A.
(b)    Determinations. An initial determination as to whether (i) any of the
Parachute Payments received by the Executive in connection with the occurrence
of a change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (ii) the amount of any reduction, if any, that may be required pursuant
to subsection (a) above, shall be made by an independent accounting firm
selected by the Company and reasonably acceptable to Executive (the “Accounting
Firm”) prior to the consummation of such change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company. The Executive shall be furnished with notice of all
determinations made as to the Excise Tax potentially payable with respect to the
Executive’s Parachute Payments, together with the related calculations of the
Accounting Firm, promptly after such determinations and calculations have been
received by the Company.
16.Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
17.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New Jersey applicable to contracts executed in
and to be performed in that State.
18.Survival of Certain Provisions. The rights and obligations set forth in
Section 3(b), Sections 4 through 12, 13, and 15 hereof shall survive any
termination or expiration of this Agreement. The Indemnification Agreement and
the Executive’s rights in respect thereof shall survive in accordance with the
terms and conditions of the Indemnification Agreement.
19.Entire Agreement; Supersedes Previous Agreements. This Agreement, together
with the (i) Employment Covenants Agreement, (ii) Non-Compete Agreement, (iii)
2006 Incentive Plan, (iv) Stock Option Agreement, (v) RSU Agreement, (vi)
Make-Whole RSU Agreement, and (vii) the Indemnification Agreement, attached
hereto as Exhibit G (the “Indemnification Agreement”), each as amended from time
to time in accordance with the provisions of this Agreement, contains the entire
agreement and understanding of the parties hereto with respect to the matters
covered herein and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof.
All such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no further rights or obligations
thereunder. Notwithstanding anything to the contrary herein, the covenants set
forth in Sections 5 through 10 of this Agreement (as well as under the
Employment Covenants Agreement or Non-Compete Agreement contemplated therein)
shall be separate rights and obligations in addition to any other restrictive
covenants to which the Executive may be bound pursuant to the terms of any other
agreement between the parties hereto, and in the event that the restrictive
covenants in one or more agreements cover substantially the same subject matter
as the Employment Agreement and conflict with the terms of the Employment
Agreement, the parties hereto agree and acknowledge that the covenant set forth
in the Employment Agreement shall apply.
20.Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile (including, without limitation, “pdf”) shall be effective
for all purposes.
21.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
22.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
23 Main Street
Holmdel, N.J. 07733
Attention: Chief Legal Officer
To the Executive:
at the last address on record with the Company;
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the recipient of
such transmission, or (iii) if sent by courier or certified or registered U.S.
mail, upon receipt.
23.Indemnification; Directors and Officers Insurance. Executive shall be
entitled to the benefits set forth in the Indemnification Agreement, in
accordance with the terms and conditions thereof, for any acts taken by the
Executive on behalf of the Company between the date hereof and the Start Date.
The Executive also shall be entitled to coverage under the Company’s directors
and officers’ insurance policy to the extent applicable.
24.Severability. In the event that any court having jurisdiction shall determine
that any restrictive covenant or other provision contained in this Agreement
(including, without limitation, under the Employment Covenants Agreement or
Non-Compete Agreement contemplated herein) shall be unreasonable or
unenforceable in any respect, then such covenant or other provision shall be
deemed limited to the extent that such court deems it reasonable or enforceable,
and as so limited shall remain in full force and effect. In the event that such
court shall deem any such covenant or other provision wholly unenforceable, the
remaining covenants and other provisions of this Agreement (including, without
limitation, under the Employment Covenants Agreement or Non-Compete Agreement
contemplated therein) shall nevertheless remain in full force and effect.
[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.


VONAGE HOLDINGS CORP.
By ___/s/ Jeffrey Citron_______
Name: Jeffrey Citron
Title: Chairman of the Board
ACCEPTED AND AGREED:
__/s/ Alan Masarek _______________
Alan Masarek
Date: __October 6, 2014________






Schedule 1


1.
CircleBack, Inc.

Yik Yak, Inc.
Exhibit A
Stock Option Agreement


VONAGE HOLDINGS CORP.
2006 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
“Participant”: Alan Masarek
“Date of Award”: _______________
This Agreement, effective as of the Date of Award set forth above, represents
the grant of Nonqualified Stock Options by Vonage Holdings Corp., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Vonage Holdings Corp. 2006 Incentive Plan (the “Plan”) and
that certain Employment Agreement, dated as of October 6, 2014, by and between
the Company and the Participant, as such agreement may be amended from time to
time (the “Employment Agreement”). Capitalized terms have the meanings ascribed
to them under the Plan, unless specifically set forth herein.
The parties hereto agree as follows:
1.
Grant of Options

The Company hereby grants to the Participant Nonqualified Stock Options to
purchase Shares in the manner and subject to the terms and conditions of the
Plan, the Employment Agreement, and this Agreement as follows:
(a)    Number of Shares Covered by the Options: Three Million (3,000,000)
(b)    “Option Price”: $_______ per Share
(c)    “Option Term”: The Options have been granted for a period of ten years,
ending on the tenth anniversary of the Date of Award.
(d)    “Vesting Commencement Date”: October 15, 2014
2.
Vesting of Options

(a)    Subject to Sections 2(b), 2(c), 2(d), and 2(e) below, the Options vest
and become exercisable as to 1/4th of the Shares on each of the first, second,
third and fourth anniversaries of the Vesting Commencement Date (each such date,
a “Vesting Date”); provided, that, if the Employment Agreement expires on
December 31, 2017 due to the Company’s election not to renew the Employment
Agreement and the Participant’s employment with the Company continues following
such expiration of the Employment Agreement, the Options subject to vesting on
the fourth anniversary of the Vesting Commencement Date shall instead vest as to
1/16th of the total Shares granted hereunder on a quarterly basis following the
third anniversary of the Vesting Commencement Date (prorated, upon any
termination of employment, based on full and partial months employed during the
calendar quarter in which termination occurs), such that 100% of the Options
shall have vested as of the fourth anniversary of the Vesting Commencement Date,
and each such quarterly vesting date shall be deemed to constitute a “Vesting
Date”.
(b)    To the extent not previously vested in accordance with this Section 2, in
the event that the Participant’s employment terminates on or prior to the first
anniversary of a Change of Control, due to termination by the Company without
Cause, by the Participant for Good Reason, or due to the Participant’s death or
Disability, the Options will fully vest and become exercisable as of the date of
termination of employment.
(c)    To the extent not previously vested in accordance with this Section 2, in
the event of a termination of the Participant’s employment without Cause by the
Company or by the Participant for Good Reason (other than on or prior to the
first (1st) anniversary of a Change of Control), (i) an additional amount of the
then outstanding Options granted by the Company to the Participant pursuant to
this Agreement shall become vested as of the date of such termination in
accordance with the provisions of the succeeding sentence. Such additional
amount shall be equal to the number of Shares covered by the Options that would
have vested on the next Vesting Date immediately following the date of
termination, multiplied by a fraction where (1) the numerator is the number of
full and fractional months that had elapsed between the Vesting Date immediately
prior to such termination and such termination date plus twelve (12), and (2)
the denominator is twelve (12).
(d)    To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s death (other than on or prior to the first (1st)
anniversary of a Change of Control), the Options will (i) vest and become
exercisable as of the date thereof as to one-half the number of unvested Shares
covered thereby and (ii) remain exercisable until they terminate in accordance
with Section 4 below.
(e)    To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s Disability (other than on or prior to the first
(1st) anniversary of a Change of Control), the Options will (i) vest and become
exercisable as of the date thereof as to one-half the number of unvested Shares
covered thereby and (ii) remain exercisable until they terminate in accordance
with Section 4 below.
(f)    To the extent not previously vested in accordance with this Section 2, if
the Participant’s employment with the Company is terminated by the Company with
Cause, the Options will terminate immediately and be of no force or effect.
(g)    To the extent vested in accordance with this Section 2, the Options will
remain exercisable until they terminate in accordance with Section 4 below.


(h)    For purposes of this Section 2, the terms “Cause”, “Change of Control”,
“Good Reason” and “Disability” shall have the respective meanings ascribed to
them in the Employment Agreement.
3.
Exercise of Options

(a)    The Options may be exercised by written notice to the Company, specifying
the number of Shares the Participant then desires to purchase, accompanied by
the Option Price of such Shares, and as soon as practicable after receipt of
such notice and payment, such Shares will be issued in the Participant’s name.
The Committee reserves the right to modify the exercise procedures from time to
time.
(b)    Except as otherwise provided in this Section 3, the Participant must
submit a check payable to the order of Vonage Holdings Corp. for an amount in
United States dollars equal to the Option Price of such Shares, or tender Shares
to the Company having an aggregate Fair Market Value on the date of exercise
equal to such Option Price, or a combination thereof. If permitted by the
Committee, the Participant may direct the Company to withhold a number of Shares
covered by the Option having an aggregate Fair Market Value on the date of
exercise equal to such Option Price.
4.
Termination of Options

To the extent vested in accordance with Section 2 above, the Options will
terminate, and be of no force or effect, upon the earlier of:
(a)    the date of termination of the Participant’s employment if such
termination is for Cause, 180 days following such date if the Participant’s
employment terminates for a reason as set forth in Section 2(b), 2(c), 2(d), or
2(e) above, or 60 days following such date if such termination is for any other
reason; and
(b)    the expiration of the Option Term.
5
Rights as Stockholder

The Participant shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Options until such time as the Option Price
has been paid and the Shares have been issued and delivered to the Participant.
6.
Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Options may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution,
and, during the Participant’s lifetime, may be exercised only by the Participant
or in the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.
7.
Miscellaneous

(a)    This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Employment Agreement and the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan's terms shall completely supersede and replace the conflicting terms of
this Agreement. If there is any inconsistency between the terms of this
Agreement and the terms of the Employment Agreement, the terms of the Employment
Agreement shall control.
(b)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement. The
Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to the exercise of the Option as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which Shares are then listed or traded, and/or
any blue sky or state securities laws applicable to Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.
(c)    The Options are intended not to provide for a “deferral of compensation”
within the meaning of Section 409A of the Code. Notwithstanding the forgoing or
any provision of the Plan or this Agreement, if any provision of this Agreement
or the Plan contravenes Section 409A of the Code or could cause the Participant
to incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision in order to comply with the requirements of Section 409A
of the Code or to satisfy the conditions of any exception therefrom, or
otherwise to avoid the imposition of the additional income tax and interest
under Section 409A of the Code, while maintaining, to the maximum extent
practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.
(d)    Delivery of the Shares underlying the Options upon exercise will be
subject to the Participant satisfying all applicable federal, state, local and
foreign taxes. The Company shall have authority to deduct or withhold from all
amounts payable to the Participant in connection with the Options, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law.
(e)    To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.








Exhibit B
RSU Agreement


VONAGE HOLDINGS CORP.
2006 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

“Participant”: Alan Masarek
“Date of Award”: _______________
This Agreement, effective as of the Date of Award set forth above, represents
the grant of Restricted Stock Units by Vonage Holdings Corp., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Vonage Holdings Corp. 2006 Incentive Plan (the “Plan”) and
that certain Employment Agreement, dated as of October 6, 2014, by and between
the Company and the Participant, as such agreement may be amended from time to
time (the “Employment Agreement”). Capitalized terms have the meanings ascribed
to them under the Plan, unless specifically set forth herein.
The parties hereto agree as follows:
1.
Grant of Restricted Stock Units

As of the Date of the Award, the Company hereby grants to the Participant
Restricted Stock Units covering Five Hundred Thousand (500,000) Shares in the
manner and subject to the terms and conditions of the Plan, the Employment
Agreement, and this Agreement.
2.
Vesting of Restricted Stock Units

(a)    Except as otherwise provided in this Section 2, the Restricted Stock
Units vest as to 1/3rd of the Shares on each of the first, second and third
anniversaries of October 15, 2014 (each, a “Vesting Date”).
(b)    To the extent not previously vested in accordance with this Section 2, in
the event that the Participant’s employment is terminated without Cause by the
Company, for Good Reason by the Participant, or due to the Participant’s death
or Disability, in each case, on or prior to the first (1st) anniversary of a
Change of Control (which, for purposes of this Agreement, shall have the meaning
set forth in Section 3(b) (or any successor section thereto) of the Employment
Agreement), the Restricted Stock Units will fully vest upon such termination of
employment.
(c)    To the extent not previously vested in accordance with this Section 2, in
the event of a termination of the Participant’s employment without Cause by the
Company or by the Participant for Good Reason (other than on or prior to the
first (1st) anniversary of a Change of Control), (i) an additional amount of the
then outstanding Restricted Stock Units granted by the Company to the
Participant pursuant to this Agreement shall become vested as of the date of
such termination in accordance with the provisions of the succeeding sentence.
For each outstanding Restricted Stock Unit, such additional amount shall be
equal to the number of Restricted Stock Units that would have vested on the next
Vesting Date immediately following the date of termination, multiplied by a
fraction where (1) the numerator is the number of full and fractional months
that had elapsed between the Vesting Date immediately prior to such termination
and such termination date plus twelve (12), and (2) the denominator is twelve
(12).


(d)    To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s death (other than on or prior to the first (1st)
anniversary of a Change of Control), one-half the number of unvested Restricted
Stock Units will vest as of the date thereof.
(e)    To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s Disability (other than on or prior to the first
(1st) anniversary of a Change of Control), one-half the number of unvested
Restricted Stock Units will vest as of the date thereof.
(f)    To the extent not previously vested in accordance with this Section 2, if
the Participant’s employment with the Company is terminated by the Company with
Cause, the Restricted Stock Units will terminate immediately and be of no force
or effect.
 
(g)    For purposes of this Section 2, the terms “Cause”, Good Reason” and
“Disability” shall have the respective meanings ascribed to them in the
Employment Agreement.
3.
Distribution of Shares of Common Stock

Within 60 days following the Date of Award under this Agreement, the Participant
shall establish a brokerage account (“Brokerage Account”) in the manner directed
by the Company. The Participant shall receive a distribution of his Restricted
Stock Units within 15 days after the Restricted Stock Units vest pursuant to
Section 2.
4.
Rights as Stockholder

The Participant shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Restricted Stock Units until such time as
the Shares have been issued and delivered to the Participant.
5.
Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
6.
Miscellaneous

(a)    This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Employment Agreement and the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan's terms shall completely supersede and replace the conflicting terms of
this Agreement. If there is any inconsistency between the terms of this
Agreement and the terms of the Employment Agreement, the terms of the Employment
Agreement shall control.
(b)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement. The
Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to the Restricted Stock Units as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which Shares are then listed or traded, and/or
any blue sky or state securities laws applicable to Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.
(c)    The Restricted Stock Units are intended to comply with the “short term
deferral” exception to Section 409A of the Code. Notwithstanding the forgoing or
any provision of the Plan or this Agreement, if any provision of this Agreement
or the Plan contravenes Section 409A of the Code or could cause the Participant
to incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision in order to comply with the requirements of Section 409A
of the Code or to satisfy the conditions of any exception therefrom, or
otherwise to avoid the imposition of the additional income tax and interest
under Section 409A of the Code, while maintaining, to the maximum extent
practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.
(d)    Delivery of the Shares underlying the Restricted Stock Units will be
subject to the Participant satisfying all applicable federal, state, local and
foreign taxes. The Company shall have authority to deduct or withhold from all
amounts payable to the Participant in connection with the Restricted Stock
Units, or require the Participant to remit to the Company, an amount sufficient
to satisfy any applicable taxes required by law.

    (e)    To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.






Exhibit C
Make-Whole RSU Agreement


VONAGE HOLDINGS CORP.
2006 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

“Participant”: Alan Masarek
“Date of Award”: _______________
This Agreement, effective as of the Date of Award set forth above, represents
the grant of Restricted Stock Units by Vonage Holdings Corp., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Vonage Holdings Corp. 2006 Incentive Plan (the “Plan”) and
that certain Employment Agreement, dated as of October 6, 2014, by and between
the Company and the Participant, as such agreement may be amended from time to
time (the “Employment Agreement”). Capitalized terms have the meanings ascribed
to them under the Plan, unless specifically set forth herein.
The parties hereto agree as follows:
1.
Grant of Restricted Stock Units

As of the Date of the Award, the Company hereby grants to the Participant
Restricted Stock Units covering ________ Shares in the manner and subject to the
terms and conditions of the Plan, the Employment Agreement, and this Agreement.
2.
Vesting of Restricted Stock Units

(a)    Except as otherwise provided in this Section 2, the Restricted Stock
Units vest as to 100% of the Shares on October 15, 2016 (the “Vesting
Date”).    
(b)    To the extent not previously vested in accordance with this Section 2, in
the event that the Participant’s employment is terminated without Cause by the
Company, for Good Reason by the Participant, or due to the Participant’s death
or Disability, the Restricted Stock Units will fully vest upon such termination
of employment.
(c)    To the extent not previously vested in accordance with this Section 2, if
the Participant’s employment with the Company is terminated by the Company with
Cause, the Restricted Stock Units will terminate immediately and be of no force
or effect.
(d)    For purposes of this Section 2, the terms “Cause”, “Good Reason” and
“Disability” shall have the respective meanings ascribed to them in the
Employment Agreement.
3.
Distribution of Shares of Common Stock

Within 60 days following the Date of Award under this Agreement, the Participant
shall establish a brokerage account (“Brokerage Account”) in the manner directed
by the Company. The Participant shall receive a distribution of his Restricted
Stock Units within 15 days after the Restricted Stock Units vest pursuant to
Section 2.
4.
Rights as Stockholder

The Participant shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Restricted Stock Units until such time as
the Shares have been issued and delivered to the Participant.
5.
Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
6.
Miscellaneous

(a)    This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Employment Agreement and the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan's terms shall completely supersede and replace the conflicting terms of
this Agreement. If there is any inconsistency between the terms of this
Agreement and the terms of the Employment Agreement, the terms of the Employment
Agreement shall control.
(b)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement. The
Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to the Restricted Stock Units as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which Shares are then listed or traded, and/or
any blue sky or state securities laws applicable to Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.
(c)    The Restricted Stock Units are intended to comply with the “short term
deferral” exception to Section 409A of the Code. Notwithstanding the forgoing or
any provision of the Plan or this Agreement, if any provision of this Agreement
or the Plan contravenes Section 409A of the Code or could cause the Participant
to incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision in order to comply with the requirements of Section 409A
of the Code or to satisfy the conditions of any exception therefrom, or
otherwise to avoid the imposition of the additional income tax and interest
under Section 409A of the Code, while maintaining, to the maximum extent
practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.
(d)    Delivery of the Shares underlying the Restricted Stock Units will be
subject to the Participant satisfying all applicable federal, state, local and
foreign taxes. The Company shall have authority to deduct or withhold from all
amounts payable to the Participant in connection with the Restricted Stock
Units, or require the Participant to remit to the Company, an amount sufficient
to satisfy any applicable taxes required by law.
 


    (e)    To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.








Exhibit D
General Release


GENERAL RELEASE
This GENERAL RELEASE (hereinafter referred to as this “Agreement”) is made and
entered into by and between Alan Masarek (“Executive”) and Vonage Holdings Corp.
(defined herein to include its affiliates, subsidiaries, predecessors and
successors and hereinafter referred to as “Vonage” or “the Company”), effective
as of [            ] (the “Effective Date”). Executive and Vonage are hereafter
referred to as the “Parties.”
1.Release Requirement. A general release is required as a condition for
receiving the severance payments and benefits described in Section 4(b)(i) of
that certain employment agreement dated as of October 6, 2014 by and among
Vonage and the Executive (the “Employment Agreement”).
2.Non-Admission. It is specifically understood and agreed that this Agreement
does not constitute and is not to be construed as an admission or evidence of
(a) any violation by Vonage or Executive, of any federal, state or municipal
law, statute or regulation, or principle of common law or equity, (b) the
commission by Executive or Vonage of any other actionable wrong, or (c) any
wrongdoing of any kind whatsoever on the part of Executive or Vonage, and shall
not be offered, argued or used for that purpose.
3.General Release.
(a)In exchange for the consideration provided in Section 4(b)(i) of the
Employment Agreement, and as a material inducement for both Parties entering
into this Agreement, Executive for himself, his heirs, executors,
administrators, trustees, legal representatives, successors and assigns
(hereinafter collectively referred to for purposes of this Section 3 as
“Executive”) hereby irrevocably and unconditionally waives, releases and forever
discharges Vonage and its past, present and future affiliates and related
entities, parent and subsidiary corporations, divisions, shareholders,
predecessors, future officers, directors, trustees, fiduciaries, administrators,
executives, agents, representatives, successors and assigns (hereinafter
collectively referred to for purposes of this Section 3 as “Vonage”) from any
and all waivable claims, charges, demands, sums of money, actions, rights,
promises, agreements, causes of action, obligations and liabilities of any kind
or nature whatsoever, at law or in equity, whether known or unknown, existing or
contingent, suspected or unsuspected, apparent or concealed, foreign or domestic
(hereinafter collectively referred to as “claims”) which he has now or in the
future may claim to have against Vonage based upon or arising out of any facts,
acts, conduct, omissions, transactions, occurrences, contracts, claims, events,
causes, matters or things of any conceivable kind or character existing or
occurring or claimed to exist or to have occurred prior to the Effective Date in
any way whatsoever relating to or arising out of Executive’s employment with
Vonage or the termination thereof. Such claims include, but are not limited to,
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the Equal Pay
Act of 1963, 29 U.S.C. § 206(d); Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1681 et seq.; the Fair Credit Reporting
Act, 15 U.S.C. §1681 et seq.; any other federal, state or local statutory laws
relating to employment, discrimination in employment, termination of employment,
wages, benefits or otherwise, including, but not limited to, the New Jersey Law
Against Discrimination, the Conscientious Employee Protection Act, the New
Jersey Wage Payment Law, the New Jersey Family Leave Act, all as amended; the
common law of the State of New Jersey; any claim under any local ordinance,
including, but not limited to, any ordinance addressing fair employment
practices; any claims for employment or reemployment by the Company; any common
law claims, including but not limited to actions in tort, defamation and breach
of contract; any claim or damage arising out of Executive’s employment with or
separation from Vonage (including a claim for retaliation) under any common law
theory or any federal, state or local statute or ordinance not expressly
referenced above; and any and all claims for counsel fees and costs.
(b)To the fullest extent permitted by law, and subject to the provisions of
Sections 3(d) and 3(e) below, Executive represents and affirms that he has not
filed or caused to be filed on his behalf any claim for relief against Vonage or
any releasee and, to the best of his knowledge and belief, no outstanding claims
for relief have been filed or asserted against Vonage or any releasee on his
behalf.
(c)In waiving and releasing any and all waivable claims whether or not now
known, Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.
(d)Nothing in this Section, or elsewhere in this Agreement, prevents or
prohibits Executive from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Executive understands that, because
Executive is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Section 3(a) above),
Executive may only seek and receive non-monetary forms of relief through any
such claim.
(e)Nothing in this Section, or elsewhere in this Agreement, is intended as, or
shall be deemed or operate as, a release by Executive of his rights under the
Parties’ Indemnification Agreement, dated as of October 6, 2014, as amended from
time to time (the “Indemnification Agreement”), or any other rights to
indemnification relating to his performance of services as an officer or
director of Vonage, including but not limited to those rights to indemnification
set forth in Vonage’s Bylaws and Certificate of Incorporation, each as in effect
on the date hereof (the “Bylaws” and “Certificate of Incorporation”).
Notwithstanding the foregoing, the provisions of this Section 3(e) are intended
as recitals only and are not intended to provide Executive with any additional
contractual rights beyond those contained in the Indemnification Agreement, the
Bylaws, or the Certificate of Incorporation. Nothing herein shall affect
Executive’s rights to Other Accrued Compensation and Benefits as defined in the
Employment Agreement. Further, nothing in this Section or elsewhere in this
Agreement is intended as, or shall be deemed or operate as, a release by
Executive of his rights under Sections 3(b)(i) through (vi), 4(e), 15, and 23 of
the Employment Agreement or to the severance payments and benefits provided in
Section 4(b)(i) (or, as applicable, 4(c)) of the Employment Agreement subject to
this Agreement becoming effective and irrevocable.
4.Restrictive Covenants. Executive hereby agrees and acknowledges that he
remains subject to the restrictive covenants set forth in the Employment
Agreement, the Employment Covenants Agreement by and between the Executive and
Vonage, dated as of October 6, 2014, and the Non-Compete Agreement by and
between the Executive and Vonage, dated as of October 6, 2014, each of which
shall survive Executive’s termination of employment in accordance with the terms
of such agreements.
5.Notices. All notices, requests, demands and other communications hereunder to
Vonage shall be in writing and shall be delivered, either by hand, by facsimile,
by overnight courier or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Vonage may
subsequently designate:
Vonage Holdings Corp.
23 Main Street
Holmdel, New Jersey 07733
Attention: Office of Chief Legal Officer
 
Any such notice, request, demand or other communication to Vonage delivered in
the manner specified above shall be deemed duly given only upon receipt by
Vonage.
All notices, requests, demands and other communications hereunder to Executive
shall be in writing and shall be delivered, either by hand, by facsimile, by
overnight courier, or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Executive may
subsequently designate:
Alan Masarek
at the last address on record with Vonage
Any such notice, request, demand or other communication to Executive delivered
in the manner specified above shall be deemed duly given only upon receipt by
Executive.
6.Severability. If, at any time after the Effective Date, any provision of this
Agreement shall be held by any court of competent jurisdiction or arbitrator to
be illegal, void or unenforceable, such provision shall be of no force and
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement, provided, however, that upon finding that Section
3(a) is illegal and/or unenforceable in any material respect, Vonage shall be
released from any obligation to make any payment pursuant to Section 4(b)(i) of
Employment Agreement, and Executive shall repay to Vonage any and all amounts
already received pursuant thereto.
7.Choice of Law; Arbitration. The terms of this Agreement and all rights and
obligations of the Parties, including its enforcement, shall be interpreted and
governed by the laws of the State of New Jersey, without regard to conflicts of
law principles. Pursuant to Section 12 of the Employment Agreement, which is
incorporated by operation thereof and reference herein, any disputes arising out
of this Agreement and which are mandatorily arbitrable shall be settled
exclusively by arbitration before the American Arbitration Association at a
location in New Jersey.
8.Modification of Agreement. No provision of this Agreement may be modified,
altered, waived or discharged unless such modification, alteration, waiver or
discharge is agreed to in writing and signed by the Parties hereto. No waiver by
either Party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
9.Entire Agreement; Headings. This Agreement, together with the Employment
Agreement, sets forth the entire agreement between the Parties hereto and any
and all prior and contemporaneous agreements, discussions or understandings
between the Parties pertaining to the subject matter hereof. The headings of the
sections contained in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any provision of this
Agreement.
10.Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same instrument.
11.EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT:
(a)    he has read the terms of this Agreement and that he understands its terms
and effects, including the fact that he has agreed to release and forever
discharge Vonage or any releasee from any legal action arising out of his
employment relationship with Vonage, the terms and conditions of that employment
relationship, and the termination of that employment relationship;
(b)    he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described and referenced herein, which he acknowledges as
adequate and satisfactory to him;
(c)    he has been informed that he has the right to consider this Agreement for
a period of twenty-one (21) days from receipt prior to entering into this
Agreement and he has signed on the date indicated below after concluding that
this Agreement is satisfactory;
(d)    he has been informed that he has the right to revoke this Agreement for a
period of seven (7) days following his execution of this Agreement by giving
written notice to Vonage to the attention of Office of Chief Legal Officer,
Vonage Holdings Corp., 23 Main Street, Holmdel, New Jersey 07733. This Agreement
shall not be effective or enforceable until Executive’s right to revoke this
Agreement has lapsed;
(e)    he has been and is hereby advised in writing by Vonage to consult with an
attorney prior to signing this Agreement and he has consulted with his attorney
and fully discussed and reviewed the terms of this Agreement with his attorney;
(f)    neither Vonage, nor any of its agents, representatives or attorneys have
made any representations to Executive concerning the terms or effects of this
Agreement other than those contained and referenced herein; and
(g)    this Agreement shall be governed, interpreted and enforced by and under
the laws of the State of New Jersey, without regard to choice of law principles.


[SIGNATURE PAGE FOLLOWS]






Exhibit E
Employment Covenants Agreement




EMPLOYMENT COVENANTS AGREEMENT


This EMPLOYMENT COVENANTS AGREEMENT (the “Agreement”) between VONAGE HOLDINGS
CORP., its current and future subsidiaries, affiliates, successors and assigns,
(collectively, “Vonage”), and Alan Masarek (“You” or “Your”) (collectively, the
“Parties”) is made as of the “Effective Date”, as defined in that certain
employment agreement dated as of October 6, 2014 by and between Vonage and You
(the “Employment Agreement”). You hereby confirm that the term of this Agreement
applies beginning upon the Effective Date and covers, without limitation, all
Work Product.


For and in consideration of the Company’s agreement to employ You and provide
you with equity in the Company You agree to the following terms:
1.
Acknowledgments. You acknowledge and agree that:

(a)
Your position is a position of trust and responsibility with access to
Confidential Information, Trade Secrets, Legitimate Business Interests, and
other information concerning employees and customers of the Company;

(b)
the Trade Secrets, Confidential Information, Legitimate Business Interests of
the Company, and the relationship between the Company and its customers are
valuable assets which may not be used for any purpose other than the Company’s
Business;

(c)
the names of Customers are considered Confidential Information of the Business
which constitute valuable, special, and unique property of the Company;

(d)
Customer lists and Customer information which have been compiled by the Company
represent a material investment of the Company’s time and money;

(e)
the Company will invest its time and money in the development of Your skills in
the Business; and

(f)
the restrictions contained in this Agreement, including, but not limited to, the
restrictive covenants set forth in Sections 2 – 4 below, are reasonable and
necessary with respect to length of time, scope and geographic area to protect
the Legitimate Business Interests of the Company, promote and protect the
purpose and subject matter of this Agreement and Your employment, deter any
potential conflict of interest, and will not impair or infringe upon Your right
to work or earn a living when Your employment with the Company ends.

(g)
In the course of Your employment with the Company You may do some or all of the
following:

(i)
Customarily and regularly solicit Customers or prospective customers for
Company;

(ii)
Customarily and regularly engage in making sales or obtaining orders or
contracts for products or services to be performed by others;

(iii)
Have a primary duty of managing the Company or any department or subdivision
thereof, customarily and regularly direct the work of two or more other
Employees, and have the authority to hire and fire other Employees or have
particular weight given to suggestions and recommendations as to the change of
status of other Employees;

(iv)
Perform the duties of a key Employee or of a professional; and/or

(v)
Devote Your full time efforts to promote the interests and business of the
Company.

2.
Trade Secrets and Confidential Information.

(a)
You represent and warrant that:

(i)
You are not subject to any legal or contractual duty or agreement that would
prevent or prohibit You from performing Your duties for the Company or complying
with this Agreement, including any duties you may have with respect to
soliciting new employees or new customers to the Company;

(ii)
You are not, and will not be as a result of Your duties with the Company, in
breach of any legal or contractual duty or agreement, including any agreement
concerning trade secrets or confidential information, owned by any other person
or entity; and

(iii)
You have disclosed to the Company a complete list of all prior inventions,
discoveries, improvements or works of authorship that You have, alone or jointly
with others, conceived, developed or reduced to practice, prior to or since Your
employment by Company, whether or not they have been submitted for, or granted,
patent, trademark or copyright protection under any applicable law.

(b)
You will not:

(i)
use, disclose, or reverse engineer the Company’s Trade Secrets or Confidential
Information for any purpose other than the Company’s Business, except as
authorized in writing by the Company;

(ii)
during Your employment with the Company, use, disclose, or reverse engineer (a)
any confidential information or trade secrets of any former employer or third
party, or (b) any works of authorship developed in whole or in part by You
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or

(iii)
upon the termination of Your employment for any reason, (a) retain physical
embodiments of the Company’s Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form) which are
in Your possession or control, or (b) destroy, delete, or alter the Company’s
Trade Secrets or Confidential Information without the Company’s prior written
consent.

(c)
The obligations under this Agreement shall:

(i)
with regard to the Trade Secrets, remain in effect as long as the information
constitutes a trade secret under applicable law; and

(ii)
with regard to the Confidential Information, remain in effect for so long as the
information, data, or material remains confidential.

(d)
The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which the Company is entitled under federal and state law, including,
but not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.    

3.Non-Disclosure. During the time of Your employment and following the
termination of Your employment, You will not divulge or make accessible to any
person or entity any Confidential Information or Trade Secrets. In the event
that, at any time during Your employment with the Company or at any time
thereafter, You receive a request to disclose any Confidential Information or
Trade Secrets under the terms of a subpoena or order issued by a court or by a
governmental body, You agree to notify the Company immediately of the existence,
terms, and circumstances surrounding such request; to consult with the Company
on the advisability of taking legally available steps to resist or narrow such
request; and, if disclosure of such Confidential Information or Trade Secrets
are required to prevent You from being held in contempt or subject to other
penalty, to furnish only such portion of the Confidential Information or Trade
Secrets as, in the written opinion of counsel satisfactory to the Company, You
are legally compelled to disclose, and to exercise Your best efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to the disclosed Confidential Information or Trade Secrets.
4.Return of Company Property/Materials. Upon the termination of Your employment
for any reason or upon the Company’s request at any time, You shall immediately
return to the Company all of the Company’s property, including, but not limited
to, keys, passcards, credit cards, confidential or proprietary lists (including,
but not limited to, customer, employee, supplier, licensor, and client lists), ,
tapes, computers, telephones, tablets, software, computer files, marketing and
sales materials, and any other property, record, document, or piece of equipment
belonging to the Company. You will not (i) retain any copies of the Company’s
property, including any copies existing in electronic form, which are in Your
possession or control, or (ii) destroy, delete, or alter any Company property,
including, but not limited to, any files stored on a computer, telephone,
tablet, or other electronic storage device, without the Company’s prior written
consent. The obligations contained in this Section shall also apply to any
property which belongs to a third party, including, but not limited to, (i) any
entity which is affiliated or related to the Company, or (ii) the Company’s
customers, employees, licensors, or suppliers.
5.    Work Product. Your employment duties may include inventing in areas
directly or indirectly related to the Business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. To the
extent permitted by law, all Work Product shall constitute work made for hire as
defined in the Copyright Act of 1976 (17 U.S.C. §101). If (i) any of the Work
Product may not be considered work made for hire, or (ii) ownership of all
right, title, and interest (including moral rights) in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
You agree to assign, convey, transfer and grant, and hereby do assign, convey,
transfer and grant to Vonage Holdings Corp. or its designee, Your entire right,
title and interest in all copyrights in and to all Work Product (“Assigned
Copyrights”). You agree to assign, convey, transfer and grant to Vonage Network
LLC, or any other designee of the Company, Your entire right, title and interest
in all patentable subject matter, patent applications, and patents in and to all
Work Product, and any divisionals, substitutions, continuations,
continuations-in-part, reissues, renewals or extensions of the same (“Assigned
Patents”). You agree to assign, convey, transfer and grant, and hereby do
assign, convey, transfer and grant to Vonage Holdings Corp or its designee, Your
entire right, title and interest in Work Product, except for Your right, title
and interest in Assigned Copyrights and Assigned Patents.
The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations and continuations thereof, proprietary database
rights, trademarks, rights of publicity, and any other protection available in
the Work Product. At the Company’s request, You agree to perform, during or
after Your employment with the Company, any acts to transfer, perfect and defend
the Company’s ownership of the Work Product, including, but not limited to: (i)
executing all documents (including a formal assignment to the Company) for
filing an application or registration for protection of the Work Product (an
“Application”), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, (iv) providing any other assistance reasonably required for the orderly
prosecution of Applications or the Company’s defense of opposition proceedings,
(v) providing any assistance reasonably required to protect, maintain or promote
the Company’s rights or interest in any Work Product, Application, or any right
related thereto, or deriving or arising therefrom.


In the event the Company is unable for any reason, after reasonable effort, to
secure Your signature on any document needed in connection with the actions
specified in the preceding paragraph, You hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as Your agent
and attorney in fact, which appointment is coupled with an interest, to act for
and in Your behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by You. You hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which You
now or may hereafter have for infringement of any Work Product assigned
hereunder to the Company.
Upon the Company’s request and in connection with the termination of Your
employment with the Company, You agree to provide the Company with a written
description of any Work Product in which You are involved (solely or jointly
with others) and the circumstances surrounding the creation of such Work
Product.
6.    License. During Your employment and after Your employment with the Company
ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free, fully-paid, perpetual license (with the right to sublicense
through multiple tiers of sublicensees) to: (i) make, use, sell, copy, publicly
perform, display, distribute, modify or otherwise utilize copies of the Licensed
Materials, (ii) prepare, use and distribute derivative works based upon the
Licensed Materials, (iii) authorize others to do the same, and (iv) exercise any
and all present and future rights set forth in clauses (i) through (iii) with
respect to such Licensed Materials. You shall notify the Company in writing of
any Licensed Materials You deliver to the Company and will not incorporate, or
permit to be incorporated, Licensed Materials into any Work Product.
7.    Release. During Your employment and after Your employment with the Company
ends, You consent to the Company’s use of Your image, likeness, voice, or other
characteristics in the Company’s products or services based on work you
performed during Your employment. You release the Company from any cause of
action which You have or may have arising out of the use, distribution,
adaptation, reproduction, broadcast, or exhibition of such characteristics. You
represent that You have obtained, for the benefit of the Company, the same
release in writing from all third parties whose characteristics are included in
the services, materials, computer programs and other deliverables that You
provide to the Company.
8.    Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, lender, partner, joint venturer, employee or independent
contractor. If, during the Restricted Period, You work or consult for another
person or entity as an owner, lender, partner, joint venturer, employee or
independent contractor, You shall provide the Company with such person or
entity’s name, the nature of such person or entity’s business, Your job title,
and a general description of the services You will provide, and You hereby
consent to the notification of such person or entity by the Company of Your
rights and obligations under this Agreement.
9.    Injunctive Relief. If You breach any portion of this Agreement, You agree
that:
(a)
the Company would suffer irreparable harm;

(b)
it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and

(c)
if the Company seeks injunctive relief to enforce this Agreement, You will waive
and will not (i) assert any defense that the Company has an adequate remedy at
law with respect to the breach, (ii) require that the Company submit proof of
the economic value of any Trade Secret or Confidential Information, or (iii)
require the Company to post a bond or any other security.

Nothing contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.
10.    Independent Enforcement. The covenants set forth in Sections 2 – 4 of
this Agreement shall be construed as agreements independent of (i) any other
agreements, or (ii) any other provision in this Agreement, and the existence of
any claim or cause of action by You against the Company, whether predicated on
this Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either You or the Company may have against the other, shall not
constitute a defense to the enforcement by the Company of the covenants set
forth in Sections 2 – 4 of this Agreement. The Company shall not be barred from
enforcing the restrictive covenants set forth in Sections 2 – 4 of this
Agreement by reason of any breach of (i) any other part of this Agreement, or
(ii) any other agreement with You.
11.    Modification. If any of the covenants set forth in Sections 2 – 4 of this
Agreement, and their corresponding definitions, are held by a court of competent
jurisdiction to be invalid or unenforceable as currently drafted, the Parties
authorize that court to modify any such provision or definition by limiting and
reducing it so as to be enforceable to the maximum extent compatible with
applicable law.
12.    At-Will Employment. This Agreement does not create a contract of
employment or a contract for benefits. Your employment relationship with the
Company is at-will (unless you have an employment agreement with the Company).
This means that at either Your option or the Company’s option, Your employment
may be terminated at any time, with or without cause or notice. The covenants
set forth in this Agreement shall survive termination of Your relationship with
the Company, regardless of the circumstances of such termination.
13.     Attorneys’ Fees. In the event of litigation relating to this Agreement,
the Company shall, if it is the prevailing party, be entitled to recover
attorneys’ fees and costs of litigation in addition to all other remedies
available at law or in equity.
14.    Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
15.    Severability. The provisions of this Agreement are severable to the
extent permissible under applicable law. If any provision is determined to be
invalid, illegal, or unenforceable, in whole or in part, the remaining
provisions and any partially enforceable provisions shall remain in full force
and effect.
16.    Governing Law and Consent to Jurisdiction. The laws of the State of New
Jersey shall govern this Agreement. If New Jersey’s conflict of law rules would
apply another state’s laws, the Parties agree that New Jersey law shall still
govern. You agree that any claim arising out of or relating to this Agreement
shall be exclusively brought in a state or federal court of competent
jurisdiction in New Jersey. You consent to the personal jurisdiction of the
state and/or federal courts located in New Jersey. You waive (a) any objection
to jurisdiction or venue, or (b) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.
17.    No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation. Headings are for reference purposes only and shall not in
any way affect the meaning or interpretation of this Agreement.


18.     Entire Agreement. This Agreement, including Attachment A which is
incorporated by reference and included in the definition of Agreement,
constitutes the entire agreement between the Parties concerning the subject
matter of this Agreement. This Agreement supersedes any prior or contemporaneous
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Agreement. Notwithstanding
the prior sentence, if the Employment Agreement contains provisions that address
subject matter also addressed in this Agreement, the terms of the Employment
Agreement shall supersede and control with respect to such subject matter.


19.    Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties or by a court of competent jurisdiction as
authorized by Section 11 of this Agreement.
20.    Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for the cessation.
21.    Execution. This Agreement may be executed in one or more counterparts,
including by way of electronic transmission. Each counterpart shall for all
purposes be deemed to be an original, and each counterpart shall constitute this
Agreement.
22.    Background/Credit Checks. You hereby agree that the Company may, subject
to applicable law, complete background, credit, and reference checks and confirm
your compliance with the 1986 Immigration Reform and Control Act at the
commencement of Your employment with the Company and as necessary in the
Company’s sole discretion during the course of Your employment with the Company.


23.    Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement and You have had the opportunity to seek the advice of
independent legal counsel with respect to this Agreement.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




ATTACHMENT A
DEFINITIONS
A.
“Business” shall mean the business of providing communications services,
including voice, video and/or messaging services including services delivered
over Voice Over IP (VoIP) technology, and any other business or demonstrably
anticipated business conducted by the Company during the course of Your
employment.

B.
“Confidential Information” means data and information relating to the Business,
whether having existed, now existing, or to be developed during Your employment,
regardless of whether the data or information constitutes a Trade Secret under
applicable law, that (a) was disclosed to You or of which You became aware of as
a consequence of Your relationship with the Company, (b) has value to the
Company or whose disclosure may cause injury to the Company or its Business, and
(c) is not generally known to the Company’s competitors. Confidential
Information is also data and information of any third party (a “Third Party”)
which the Company is obligated to treat as confidential, including, but not
limited to, data or information provided to the Company by its licensors,
suppliers, or customers. Confidential Information includes, but is not limited
to (i) future business plans, (ii) the composition, description, schematic or
design of products, future products, services, technology or equipment of the
Company or any Third Party, including any source code or applications, (iii)
advertising or marketing plans, (iv) information regarding independent
contractors, Employees, clients, licensors, suppliers, customers, or any Third
Party, including, but not limited to, customer lists and customer information
compiled by the Company, (v) information concerning the Company’s or the Third
Parties’ financial structure and methods and procedures of operation and (vi)
Trade Secrets, methods of operation, network or system architecture, names of
customers, any information contained in customers’ accounts, price lists,
financial information and projections, route books, personnel data and similar
information and any extracts therefrom. Confidential Information shall also
include any of the above that would appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used regardless of whether it is so marked or otherwise
identified. Confidential Information shall not include any data or information
that (i) has been voluntarily disclosed to the public by the Company, except
where such public disclosure has been made by You without authorization from the
Company; (ii) has been independently developed and disclosed by others, (iii)
has been independently developed and disclosed by You or others without
violating this Agreement or the legal rights of the Company, or (iv) otherwise
enters the public domain through lawful means.

C.
“Customer” means any person or entity to whom the Company has (i) sold its
products or services or (ii) solicited to sell its products or services within
the last two (2) years of Your employment with the Company (or during Your
employment if employed less than two years).

D.
“Employee” means any person who (i) is employed by the Company at the time Your
employment with the Company ends, (ii) was employed by the Company during the
last two (2) years of Your employment with the Company (or during Your
employment if employed less than two (2) years), or (iii) is employed by the
Company during the two (2) years following the termination of Your employment.

E.
“Legitimate Business Interest” includes, but is not limited to Trade Secrets;
valuable Confidential Information that otherwise does not qualify as a trade
secret; substantial relationships with specific prospective or existing
customers, vendors, or clients; customer or client good will associated with
Company’s ongoing business, including but not limited to its trademark(s),
service mark(s), or trade dress; Company’s geographic location or Company’s
marketing or trade area; and extraordinary or specialized training.

F.
“Licensed Materials” means any materials that You utilize for the benefit of the
Company, or deliver to the Company or the Company’s customers, which (i) do not
constitute Work Product, (ii) are created by You or of which You are otherwise
in lawful possession, and (iii) You may lawfully utilize for the benefit of, or
distribute to, the Company or the Company’s customers.

G.
“Restricted Period” means the time period during Your employment with the
Company and for a period of one (1) year after Your Separation Date; provided,
however, that in the event that You violate the covenants set forth in Sections
2 – 4 of this Agreement and the Company enforces this Agreement through a court
order, the Restricted Period shall continue until the later of (x) the end of
the restricted period set forth above, and (y) one (1) year after the effective
date of the order enforcing this Agreement.

H.
“Separation Date” means the date your employment with the Company ends for any
reason.

I.
“Trade Secrets” means information of the Company, and its licensors, suppliers,
clients, and customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, a list of actual customers, clients, licensors, or
suppliers, or a list of potential customers, clients, licensors, or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

J.
“Work Product” means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs, and/or works of
authorship, including but not limited to, discoveries, inventions, ideas,
concepts, properties, formulas, compositions, methods, programs, procedures,
systems, techniques, products, improvements, modifications, designs,
developments, properties, enhancements, frameworks, methodologies, processes,
data, techniques, know-how, innovations, writings, pictures, audio, video,
images (including images of You), and artistic works, and (b) any subject matter
protected under patent, copyright, proprietary database, trademark, trade
secret, rights of publicity, confidential information, or other property rights,
including all worldwide rights therein, in any case (with respect to clauses (a)
and (b) of this definition), that is or was conceived, created or developed in
whole or in part by You while employed by the Company and that either (i) is
created within the scope of Your employment, (ii) is based on, results from, or
is suggested by any work performed within the scope of Your employment and is
directly or indirectly related to the Business of the Company or a line of
business that the Company may reasonably be interested in pursuing, (iii) has
been or will be paid for by the Company, or (iv) was created or improved in
whole or in part by using the Company’s time, resources, data, facilities, or
equipment.










I ACKNOWLEDGE THAT I HAVE READ THIS EMPLOYMENT COVENANTS AGREEMENT AND
UNDERSTAND AND AGREE TO EACH PROVISION.


I FURTHER ACKNOWLEDGE THAT THIS AGREEMENT WAS DRAFTED BY COUNSEL TO THE COMPANY,
AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO CONSULT COUNSEL OF MY CHOOSING. I
HAVE EITHER DONE SO OR VOLUNTARILY CHOOSE NOT TO DO SO PRIOR TO MY ACCEPTANCE OF
THIS EMPLOYMENT COVENANTS AGREEMENT. I ACKNOWLEDGE THAT MY FAILURE TO CONSULT
WITH COUNSEL OF MY CHOOSING MAY HAVE ADVERSE CONSEQUENCES TO ME.


I ACKNOWLEDGE THAT THE COMPANY’S BUSINESS IS NATIONAL AND INTERNATIONAL IN
SCOPE, WITH CUSTOMERS IN ALL FIFTY STATES AND THROUGHOUT THE WORLD.


I AGREE THAT THE PROVISIONS SET FORTH IN THIS AGREEMENT ARE AN APPROPRIATE MEANS
OF PROTECTING THE COMPANY’S BUSINESS INTERESTS, AND THAT BASED ON MY EDUCATION,
TRAINING, EXPERIENCE AND ECONOMIC RESOURCES, THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT WILL NOT UNDULY INTERFERE WITH MY ABILITY TO SUPPORT MYSELF AND MY
DEPENDANTS.


Exhibit F
Non-Compete Agreement




NON-COMPETE AGREEMENT


AGREEMENT, dated the 6th day of October, 2014, by and between Vonage Holdings
Corp. and its subsidiaries, a Delaware corporation with principal executive
offices at 23 Main Street, Holmdel, New Jersey 07733 (“Vonage”), and Alan
Masarek (“Employee”).


In consideration of Employee’s employment with Vonage or continued employment
with Vonage, as the case may be, Employee agrees to be bound by the terms of
this Non-Compete Agreement (“Agreement”) as follows:


1.
Restriction on Competition. During the period of Employee’s employment with
Vonage and for a period of twelve (12) months thereafter, Employee shall not
directly or indirectly, own, manage, operate, control, be employed by or render
services (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) to the portion of any entity
that sells and/or markets consumer and/or business communications services over
a broadband connection, (each, a “Competitive Entity”) anywhere within the
“Territory,” that term meaning within the United States , Canada , Brazil, and
the United Kingdom in those States, provinces, and jurisdictions (or States,
provinces, and jurisdictions contiguous thereto) in which Vonage conducts or is
substantially prepared to conduct its business on the date of Employee’s
employment termination. Nothing contained in this Section 1 shall be deemed to
prohibit Employee from acquiring or holding, solely for investment, publicly
traded securities of a Competitive Entity, provided such securities do not, in
the aggregate, constitute more than five percent (5%) of any class or series of
outstanding securities of such Competitive Entity.



2.
Specific Remedies. If Employee commits a breach of any of the provisions of
Section 1, Vonage shall have the right to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to Vonage and that
money damages will not provide an adequate remedy.



3.
Independence, Severability and Non-Exclusivity. The right enumerated in Section
2 shall be in addition to and not in lieu of any other rights and remedies
available to Vonage at law or in equity. If any of the covenants contained in
Section 1 (“Covenants”) or any part of any of them, is found by a court of
competent jurisdiction to be invalid or unenforceable, this shall not affect the
remainder, or rights or remedies under this Agreement, which shall be given full
effect without regard to the invalid portions. The parties intend to and do
hereby confer jurisdiction on courts located within the geographical scope of
the Covenants. If any of the Covenants is held to be invalid or unenforceable
because of the duration or geographical area, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
area and, in its reduced form, such Covenant shall then be enforceable. No such
holding of invalidity or unenforceability in one jurisdiction shall bar or in
any way affect Vonage’s right to the relief provided in Section 2 or otherwise
in the courts of any other jurisdiction within the geographical scope of the
Covenants.



4.
Successors: Binding Agreement. This Agreement and all obligations of Employee
hereunder shall inure to the benefit of, and be enforceable by, Vonage and
Vonage’s successors in interest.



5.
Entire Agreement. This Agreement constitutes the entire understanding between
the parties hereto relating to its subject matter hereof, and supersedes all
prior negotiations, discussions, preliminary agreements and agreements relating
to that subject matter. Notwithstanding the prior sentence or anything else to
the contrary in this Agreement, the restrictive covenants set forth in this
Agreement shall be separate rights and obligations in addition to any other
restrictive covenants to which Employee may be bound pursuant to the terms of
any other agreement between Employee and Vonage and in the event that the
restrictive covenants in one or more agreements cover substantially the same
subject matter as this Agreement and conflict with the terms of this Agreement,
the parties hereto agree and acknowledge that the covenant set forth in this
Agreement shall apply.



6.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey (without giving effect to conflicts of
law provisions).



7.
Counterparts. This Agreement may be executed by either of the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile (including, without limitation, “pdf”) shall be effective
for all purposes.

[Signature Page Follows]






Exhibit G
Indemnification Agreement


INDEMNIFICATION AGREEMENT
This Agreement is made as of the 6th day of October, 2014, by and between Vonage
Holdings Corp., a Delaware corporation (the “Corporation), and Alan Masarek (the
“Indemnitee”), a director or officer of the Corporation.
WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and
WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and
WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and
WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and
WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.
NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:
1.Agreement to Serve. The Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as the Indemnitee is duly
elected or appointed or until such time as the Indemnitee tenders a resignation
in writing.
2.Definitions. As used in this Agreement:
(a)The term “Change in Control” shall mean, and shall be deemed to have occurred
if, on or after the date of this Agreement, (i) any “person” (as such term is
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the total voting power represented by the Corporation’s then
outstanding Voting Securities (as defined below), (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation and any new director whose election by
the Board of Directors or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Corporation approve a merger or consolidation of the Corporation with any
other entity other than a merger or consolidation which would result in the
Voting Securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
(in one transaction or a series of related transactions) all or substantially
all of the Corporation’s assets.
(b)The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust or other enterprise (including any employee benefit plan).
(c)References to the “Corporation” shall include, in addition to Vonage Holdings
Corp., any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which Vonage Holdings Corp. (or any of
its wholly owned subsidiaries) is a party which, if its separate existence had
continued, would have had the power and authority to indemnify its directors,
officers, employees, agents or fiduciaries, so that if the Indemnitee is or was
a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
the Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as the
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.
(d)The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with actions, suits, proceedings, alternative
dispute resolution mechanisms, hearings, inquiries or investigations, including
any costs or expenses incurred defending, being a witness in or participating
in, or preparing to defend, to be a witness in or to participate in, such
actions, suits, proceedings, alternative dispute resolution mechanisms,
hearings, inquiries or investigations, including any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of actual or deemed receipt
of payments for the foregoing, but shall not include the amount of judgments,
fines or penalties against the Indemnitee or amounts paid in settlement in
connection with such matters.
(e)References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee, agent or fiduciary
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, agent or fiduciary with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner such person reasonably believed to be in the interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the Corporation”
as referred to in this Agreement.
(f)The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution mechanism, hearing,
inquiry, investigation or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.
(g)The term “Special Independent Counsel” shall mean a law firm, or a member of
a law firm, that is experienced in matters of corporation law and neither
currently is, nor in the past three years has been, retained to represent: (i)
the Corporation or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or the Indemnitee in an action
to determine the Indemnitee’s rights under this Agreement.
(h)The term “Voting Securities” shall mean any securities of the Corporation
that vote generally in the election of directors.
3.Indemnity of Indemnitee. Subject to Sections 6, 7 and 9, the Corporation shall
indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee is, was or is threatened to be made a party (or is a witness or
participant in or otherwise involved with) by reason of the Indemnitee’s
Corporate Status, to the fullest extent permitted by law (as such may be amended
from time to time). To the extent that a change in applicable law (whether by
statute or judicial decision) permits greater indemnification than would be
afforded currently hereunder, the Indemnitee shall enjoy the greater benefits so
afforded by such change without any further action by the Corporation. In
furtherance of the foregoing and without limiting the generality thereof:
(a)    Indemnification in Third-Party Proceedings. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Section 3(a)
if the Indemnitee was or is a party to or threatened to be made a party to or
otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Corporation to procure a judgment in its favor or a Proceeding referred
to in Section 6 below) by reason of the Indemnitee’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, liabilities, losses, judgments, fines, ERISA
taxes or penalties and amounts paid in settlement actually and reasonably
incurred by or on behalf of the Indemnitee in connection with such Proceeding,
if the Indemnitee acted in good faith and in a manner which the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Corporation and, with respect to any criminal Proceeding, had no reasonable
cause to believe that his or her conduct was unlawful.
(b)    Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 3(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so provides, no indemnification shall be made
under this Section 3(b) in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudged to be liable to the Corporation, unless, and
only to the extent, that the Court of Chancery of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of such liability but in view of all the circumstances of the
case, the Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Court of Chancery or such other court shall deem proper.
4.Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 6), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to believe his or her
conduct was unlawful, the Indemnitee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.
5.Indemnification for Expenses of a Witness. To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith.
6.Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 10, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless (a) the initiation thereof was
approved by the Board of Directors of the Corporation or (b) the Proceeding was
commenced following a Change in Control. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.
7.Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Corporation is so
notified, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 7. The Indemnitee shall
have the right to employ his or her own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of the Indemnitee unless (i) the employment of counsel by the Indemnitee has
been authorized by the Corporation, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and the Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the fees and expenses of counsel for the Indemnitee shall be at the
expense of the Corporation, except as otherwise expressly provided by this
Agreement. The Corporation shall not be entitled, without the consent of the
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Indemnitee shall have reasonably made
the conclusion provided for in clause (ii) above. The Corporation shall not be
required to indemnify the Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without its written consent. The
Corporation shall not settle any Proceeding in any manner that would impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent. Neither the Corporation nor the Indemnitee will unreasonably withhold
or delay their consent to any proposed settlement.
8.Advancement of Expenses. In the event that the Corporation does not assume the
defense pursuant to Section 7 of any Proceeding of which the Corporation
receives notice under this Agreement, any Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in defending such Proceeding shall be
paid by the Corporation in advance of the final disposition of such Proceeding;
provided, however, that the payment of such Expenses incurred by or on behalf of
the Indemnitee in advance of the final disposition of such Proceeding shall be
made only upon receipt of an undertaking by or on behalf of the Indemnitee to
repay all amounts so advanced in the event that it shall ultimately be
determined by final judicial decision from which there is no further right of
appeal that the Indemnitee is not entitled to be indemnified by the Corporation
as authorized in this Agreement. Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make repayment. Any
advances and undertakings to repay pursuant to this Section 8 shall be unsecured
and interest-free. The parties agree that for the purposes of any advancement of
Expenses for which the Indemnitee has made written demand to the Corporation in
accordance with this Agreement, all Expenses included in such advancement that
are certified by affidavit of the Indemnitee’s counsel as being reasonable shall
be presumed conclusively to be reasonable.
9.Procedures.
(a)    In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Subject to Section 29 hereof, any such indemnification
or advancement of Expenses shall be made as soon as practicable after written
demand by the Indemnitee therefor is presented to the Corporation, and in any
event within (i) in the case of indemnification under Sections 4, 5 or 9(d) or
advancement of Expenses, 20 business days after receipt by the Corporation of
the written request of the Indemnitee, or (ii) in the case of all other
indemnification, 45 business days after receipt by the Corporation of the
written request of the Indemnitee, unless with respect to requests under this
clause (ii) the Corporation determines, by clear and convincing evidence, within
the 45 business-day period referred to above that the Indemnitee did not meet
the applicable standard of conduct. Such determination, and any determination
that advanced Expenses must be repaid to the Corporation, shall be made as
follows:
(x)    if a Change in Control shall have occurred, by Special Independent
Counsel in a written opinion to the Board of Directors of the Corporation, a
copy of which shall be delivered to the Indemnitee (unless the Indemnitee shall
request that such determination be made by the Board of Directors of the
Corporation, in which case the determination shall be made in the manner
provided below in clauses (y)(1) or (y)(2)).
(y)    in all other cases, in the discretion of the Board of Directors of the
Corporation, (1) by a majority vote of the directors of the Corporation
consisting of persons who are not at that time parties to the Proceeding
(“disinterested directors”), whether or not a quorum, (2) by a committee of
disinterested directors designated by a majority vote of disinterested
directors, whether or not a quorum, (3) if there are no disinterested directors,
or if the disinterested directors so direct, by independent legal counsel in a
written opinion to the Board, or (4) by the stockholders of the Corporation.
(b)    In the event that a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Special
Independent Counsel, the Special Independent Counsel shall be selected as
provided in this Section 9(b). The Special Independent Counsel shall be selected
by the Indemnitee, unless the Indemnitee shall request that such selection be
made by the Board of Directors of the Corporation. The party making the
determination shall give written notice to the other party advising it of the
identity of the Special Independent Counsel so selected. The party receiving
such notice may, within seven days after such written notice of selection shall
have been given, deliver to the other party a written objection to such
selection. Such objection may be asserted only on the ground that the Special
Independent Counsel so selected does not meet the requirements of “Special
Independent Counsel” as defined in Section 2, and the objection shall set forth
with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Special Independent
Counsel. If a written objection is made, the Special Independent Counsel so
selected may not serve as Special Independent Counsel unless and until a court
has determined that such objection is without merit. If, within 20 business days
after submission by the Indemnitee of a written request for indemnification, no
Special Independent Counsel shall have been selected or if selected, shall have
been objected to, in accordance with this paragraph either the Corporation or
the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction for resolution of any objection which
shall have been made by the Corporation or the Indemnitee to the other’s
selection of Special Independent Counsel and/or for the appointment as Special
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom an objection is
favorably resolved or the person so appointed shall act as Special Independent
Counsel. The Corporation shall pay the reasonable and necessary fees and
expenses of Special Independent Counsel incurred in connection with its acting
in such capacity. The Corporation shall pay any and all reasonable and necessary
fees and expenses incident to the procedures of this paragraph, regardless of
the manner in which such Special Independent Counsel was selected or appointed.
Upon the due commencement of any judicial proceeding pursuant to Section 10 of
this Agreement, any Special Independent Counsel shall be discharged and relieved
of any further responsibility in such capacity (subject to the applicable
standards of professional conduct then prevailing).
(c)    The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner that the Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Corporation, and, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.
(d)    The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification), and the Corporation hereby
indemnifies the Indemnitee therefrom.
10.Remedies. The right to indemnification or advancement of Expenses as provided
by this Agreement shall be enforceable by the Indemnitee in any court of
competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable periods
referred to in Section 9. Unless otherwise required by law, the burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Corporation. Neither the failure of the Corporation to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct. Indemnitee’s Expenses (including attorneys’
fees) reasonably incurred in connection with any action instituted by the
Indemnitee to enforce or interpret its right to indemnification, in whole or in
part, shall also be indemnified by the Corporation, regardless of whether the
Indemnitee is ultimately successful in such action, unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by the Indemnitee as a basis
for such action was not made in good faith or was frivolous; provided, however,
that until such final judicial determination is made, the Indemnitee shall be
entitled under Section 8 to advancement of Expenses with respect to such action.
11.Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, liabilities, losses, judgments, fines, ERISA taxes or penalties or
amounts paid in settlement actually and reasonably incurred by or on behalf of
the Indemnitee in connection with any Proceeding but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify the Indemnitee for
the portion of such Expenses, liabilities, losses, judgments, fines, ERISA taxes
or penalties or amounts paid in settlement to which the Indemnitee is entitled.
12.Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.
13.Contribution.
(a)    If the indemnification provided for in this Agreement for any reason is
held by a court of competent jurisdiction to be unavailable to the Indemnitee in
respect of any Expenses, losses, claims, damages or liabilities referred to
herein, then the Corporation, in lieu of indemnifying the Indemnitee hereunder,
shall contribute to the amount paid or payable by the Indemnitee as a result of
such Expenses, losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Corporation and
the Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Corporation and the Indemnitee in connection with the action or
inaction which resulted in such Expenses, losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. In
connection with the registration of the Corporation’s securities, the relative
benefits received by the Corporation and the Indemnitee shall be deemed to be in
the same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Corporation and the Indemnitee, in each case
as set forth in the table on the cover page of the applicable prospectus, bear
to the aggregate public offering price of the securities so offered. The
relative fault of the Corporation and the Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Corporation or the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
(b)    The Corporation and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. In connection with the registration of the Corporation’s
securities, in no event shall the Indemnitee be required to contribute any
amount under this Section 13 in excess of the lesser of (i) that proportion of
the total securities sold under such registration statement which is being sold
by the Indemnitee or (ii) the proceeds received by the Indemnitee from its sale
of securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.
14.Notice to Insurers. If, at the time of the receipt by the Corporation of a
notice of a claim for indemnification or advancement of Expenses by the
Indemnitee, the Corporation has liability insurance in effect which may cover
such claim, the Corporation shall give prompt notice of the commencement of such
claim to the insurers in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such claim in accordance with the terms of such
polices.
15.Mutual Acknowledgment. Both the Corporation and the Indemnitee acknowledge
that in certain instances, federal law or applicable public policy may prohibit
the Corporation from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. The Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Corporation’s right under public policy to indemnify the
Indemnitee.
16.Liability Insurance. To the extent the Corporation maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
the Indemnitee shall be covered by such policies in such a manner as to provide
the Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Corporation’s directors, if the Indemnitee is a
director; or of the Corporation’s officers, if the Indemnitee is not a director
of the Corporation but is an officer.
17.Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under the Certification of
Incorporation, the By-laws, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of Delaware, any other law
(common or statutory), or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee’s
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement; provided that the Corporation
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.
18.No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer or director of the Corporation for any period
of time or at any particular rate of compensation.
19.Savings Clause. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify the Indemnitee as to Expenses, liabilities, losses,
judgments, fines, ERISA taxes and penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.
20.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.
21.Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Corporation), spouses, heirs and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Corporation, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as a director,
officer, employee, agent of fiduciary (as applicable) of the Corporation or of
any other enterprise at the Corporation’s request.
22.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
23.Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.
24.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:


(a)    if to the Indemnitee, to:     Alan Masarek

at the last address on record with the Corporation
                                
(b)    if to the Corporation, to:    Vonage Holdings Corp.

                            23 Main Street

                            Holmdel, New Jersey 07733

                            Attn: Chief Legal Officer
or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.
25.Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to principles of conflicts of law. The Indemnitee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Corporation, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Indemnitee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.
26.Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to serve or
continue to serve as an officer or director of the Corporation, and acknowledges
that the Indemnitee is relying upon this Agreement in serving or continuing to
serve in such capacity.
27.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Delaware law or the Corporation’s Certificate of
Incorporation or By-laws.
28.Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Indemnitee may only bring suit against the Corporation in the
Court of Chancery of the State of Delaware in and for New Castle County. The
Indemnitee hereby consents to the exclusive jurisdiction and venue of the courts
of the State of Delaware in and for New Castle County, and the Indemnitee hereby
waives any claim the Indemnitee may have at any time as to forum non conveniens
with respect to such venue. The Corporation shall have the right to institute
any legal action arising out of or relating to this Agreement in any court of
competent jurisdiction. Any judgment entered against either of the parties in
any proceeding hereunder may be entered and enforced by any court of competent
jurisdiction.
29.Section 409A. It is intended that any indemnification payment or advancement
of Expenses made hereunder shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder (“Section
409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10). Notwithstanding
the foregoing, if any indemnification payment or advancement of Expenses made
hereunder shall be determined to be “nonqualified deferred compensation” within
the meaning of Section 409A, then (i) the amount of the indemnification payment
or advancement of Expenses during one taxable year shall not affect the amount
of the indemnification payments or advancement of Expenses during any other
taxable year, (ii) the indemnification payments or advancement of Expenses must
be made on or before the last day of the Indemnitee’s taxable year following the
year in which the expense was incurred or, if later, the end of the Indemnitee’s
taxable year in which the Proceeding is finally resolved if payment is
contingent upon such final resolution, and (iii) the right to indemnification
payments or advancement of Expenses hereunder is not subject to liquidation or
exchange for another benefit.
[SIGNATURE PAGE FOLLOWS]

1


WEIL:\95099117\9\79143.0008